Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 1 of 107

»

EXHIBIT A
Case 1:20-mc-00163 Documenti1-1 Filed 09/30/20

  

Sie

IN THE UNITED a DISTRICT COURT ¢ Y -
IY CLERK

EALED

USDC Colorado Page 2 of 107

ve
ivy

i
ids 2 ANAL 85

 

NORTHERN DISTRICT OF TEXAS

 

COMMODITY FUTURES TRADING
COMMISSION, and

ALABAMA SECURITIES COMMISSION,
STATE OF ALASKA, ARIZONA
CORPORATION COMMISSION,
CALIFORNIA COMMISSIONER OF
BUSINESS OVERSIGHT, COLORADO
SECURITIES COMMISSIONER, STATE
OF DELAWARE, STATE OF FLORIDA,
OFFICE OF THE ATTORNEY GENERAL,
STATE OF FLORIDA, OFFICE OF
FINANCIAL REGULATION, OFFICE OF
THE GEORGIA SECRETARY OF STATE,
STATE OF HAWAII, SECURITIES
ENFORCEMENT BRANCH, IDAHO
DEPARTMENT OF FINANCE, INDIANA
SECURITIES COMMISSIONER, IOWA
INSURANCE COMMISSIONER
DOUGLAS M. OMMEN, OFFICE OF THE
KANSAS SECURITIES COMMISSIONER,
KENTUCKY DEPARTMENT OF
FINANCIAL INSTITUTIONS, MAINE
SECURITIES ADMINISTRATOR, STATE
OF MARYLAND EX REL MARYLAND
SECURITIES COMMISSIONER,
ATTORNEY GENERAL DANA NESSEL
ON BEHALF OF THE PEOPLE OF
MICHIGAN, MISSISSIPPI SECRETARY
OF STATE, NEBRASKA DEPARTMENT
OF BANKING & FINANCE, OFFICE OF
THE NEVADA SECRETARY OF STATE,
NEW MEXICO SECURITIES DIVISION,
THE PEOPLE OF THE STATE OF NEW
YORK BY LETITIA JAMES, ATTORNEY
GENERAL OF THE STATE OF NEW
YORK, OKLAHOMA DEPARTMENT OF
SECURITIES, SOUTH CAROLINA
ATTORNEY GENERAL, SOUTH
CAROLINA SECRETARY OF STATE,

 

COMPLAINT FOR INJUNCTIVE RELIEF,
CIVIL MONETARY PENALTIES, AND
OTHER EQUITABLE RELIEF

geoZocy2g1Ork

Case No.:

Judge:

 
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 3 of 107

s

 

SOUTH DAKOTA DEPARTMENT OF
LABOR & REGULATION, DIVISION OF
INSURANCE, COMMISSIONER OF THE
TENNESSEE DEPARTMENT OF
COMMERCE AND INSURANCE, STATE
OF TEXAS, WASHINGTON STATE
DEPARTMENT OF FINANCIAL
INSTITUTIONS, WEST VIRGINIA
SECURITIES COMMISSION, AND STATE
OF WISCONSIN.

Plaintiffs,
V.

TMTE, INC. a/k/a METALS.COM, CHASE
METALS, INC., CHASE METALS, LLC,
BARRICK CAPITAL, INC., LUCAS
THOMAS ERB a/k/a LUCAS ASHER a/k/a
LUKE ASHER, and SIMON BATASHVILI,

Defendants;
and
TOWER EQUITY, LLC,

Relief Defendant.

 

 

Plaintiffs Commodity Futures Trading Commission (“CFTC” or “Commission”),
Alabama Securities Commission (“State of Alabama”), State of Alaska (“State of Alaska”),
Arizona Corporation Commission (“State of Arizona”), California Commissioner of Business
Oversight (“State of California”), Colorado Securities Commissioner (“State of Colorado”), State
of Delaware (“State of Delaware”), State of Florida, Office of the Attorney General and State of
Florida, Office of Financial Regulation (collectively “State of Florida”), Office of the Georgia

Secretary of State (“State of Georgia”), State of Hawaii, Securities Enforcement Branch (State of

2
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 4 of 107

4

Hawaii”), Idaho Department of Finance (“State of Idaho”), Indiana Securities Commissioner
(“State of Indiana”), lowa Insurance Commissioner Douglas M. Ommen (“State of Iowa”),
Office of the Kansas Securities Commissioner (“State of Kansas”), Kentucky Department of
Financial Institutions (“Commonwealth of Kentucky”), Maine Securities Administrator (“State
of Maine’’), State of Maryland Ex Rel the Maryland Securities Commissioner (“State of
Maryland”), Attorney General Dana Nessel on Behalf of the People of Michigan (“People of
Michigan”), Mississippi Secretary of State (“State of Mississippi”), Nebraska Department of
Banking & Finance (“State of Nebraska”), Office of the Nevada Secretary of State (“State of
Nevada”), New Mexico Securities Division (“State of New Mexico”), The People of the State of
New York by Letitia James, Attorney General of the State of New York (“State of New York”),
Oklahoma Department of Securities (“State of Oklahoma”), South Carolina Attorney General
and South Carolina Secretary of State (“State of South Carolina”) South Dakota Department of
Labor & Regulation, Division of Insurance (“State of South Dakota”), Commissioner of the
Tennessee Department of Commerce and Insurance (“State of Tennessee”), State of Texas
(“State of Texas”), Washington State Department of Financial Institutions (“State of
Washington”), West Virginia Securities Commission (“State of West Virginia”), and State of
Wisconsin (“State of Wisconsin”) (collectively “the States”), by and through their undersigned
attorneys, hereby allege as follows:
I. SUMMARY

1, From at least September 1, 2017 through the present (“Relevant Period”),

Defendants TMTE, Inc., d/b/a Metals.com, Chase Metals, LLC, Chase Metals, Inc., (collectively

“Metals’”), Barrick Capital, Inc. (“Barrick”) and their principals, Lucas Asher a/k/a Lucas
3
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 5 of 107

S

Thomas Erb a/k/a Luke Asher (“Asher”), and Simon Batashvili (“Batashvili”) (collectively
“Defendants”) have engaged and continue to engage in a fraudulent scheme to defraud at least
1,600 persons throughout the United States into purchasing gold and silver bullion (“Precious
Metals Bullion”).

2. Metals and Barrick are a common enterprise. Batashvili and Asher used both
Metals and Barrick to perpetuate the fraudulent scheme.

3. Defendants targeted a vulnerable population of mostly elderly or retirement-aged
persons with little experience in Precious Metals Bullion. By making material misrepresentations
and omissions, Defendants deceived investors into purchasing Precious Metals Bullion at prices
averaging from 100% to over 300% over the base melt value or spot price of the Precious Metals
Bullion (“Prevailing Market Price”).

4. ‘Defendants’ scam is particularly egregious because they preyed on persons
between 60 and 90 years of age and swindled them out of their retirement funds by charging
them fraudulent prices to purchase Precious Metals Bullion.

5. Defendants deceived at least 1,300 elderly investors into transferring funds from
their retirement savings, including funds from liquidating securities, to self-directed individual
retirement accounts (“SDIRAs”) to purchase Precious Metals Bullion. Defendants deceived
elderly investors into investing in Precious Metals Bullion by misrepresenting the operation,
risks, and safety of investors’ retirement savings. Defendants also fraudulently induced by
telephone over 300 elderly and retirement-aged investors to purchase Precious Metals Bullion
with cash or credit (“Cash Account”).

6. Defendants directed SDIRA and Cash Account investors to purchase specific
4
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 6 of 107

Precious Metals Bullion at grossly inflated prices that bore no relationship to the Prevailing
Market Price. Defendants did not disclose the actual value of the Precious Metals Bullion and
instead provided investors with invoices showing exorbitant and unreasonable prices.

7. Metals provided investors with customer agreements and failed to disclose that
what it charged investors vastly exceeded what Metals represented to investors. In fact, none of
the actual charges on Metals’ fraudulently overpriced Precious Metals Bullion fell within the
substantially lower range of charges represented to investors.

8. Defendants falsely represented that Precious Metals Bullion were a safe and
conservative investment and that investors would not lose their funds. Contrary to these
representations, Defendants failed to disclose to SDIRA and Cash Account investors that their
undisclosed, excessive, and unreasonable charges resulted in investors suffering substantial
losses on the purchase of Precious Metals Bullion from Defendants.

9. Contrary to Defendants’ material misrepresentations and omissions, Defendants
knew or had a reckless disregard for the truth that virtually every one of their SDIRA and Cash
Account investors during the Relevant Period lost the majority of the funds invested in
fraudulently overpriced Precious Metals Bullion.

10. Defendants perpetuated their fraudulent scheme by making additional
misrepresentations and omissions to SDIRA and Cash Account investors who purchased
Precious Metals Bullion. Defendants falsely told investors who questioned the grossly inflated
cost of the Precious Metals Bullion after purchase that the Precious Metals Bullion were
exclusive and collectible numismatic or semi-numismatic precious metals that carried a premium

far above the base melt value of the Precious Metals Bullion. These statements were false

5
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 7 of 107

because the Precious Metals Bullion were not numismatic or semi-numismatic precious metals.
The Precious Metals Bullion were worth significantly less than the value Defendants
misrepresented to investors because it carried no additional premium over the Prevailing Market
Price.

11. As a result of their fraudulent scheme, Defendants have solicited and received
over $140 million in retirement savings, and over $45 million in Cash Accounts. All of the
investors’ funds were deposited into bank accounts owned and controlled by the Defendants.
Defendants defrauded investors into using over ninety percent of the received funds to purchase
fraudulently overpriced Precious Metals Bullion.

12. During the Relevant Period, Asher and Batashvili committed the acts and/or
omissions alleged herein both in their individual capacity, and also within the course and scope
of their employment, agency, or office with Metals and Barrick. Metals and Barrick are therefore
liable under Section 2(a)(1)(B) of the Commodity Exchange Act (“CEA”), 7 U.S.C. § 2(a)(1)(B)
(2018), and CFTC Regulation 1.2, 17 C.F.R. § 1.2 (2019), as principals for Asher’s and
Batashvili’s violations of the CEA, CFTC Regulations, and the laws of the various States as
alleged herein.

13. Accordingly, pursuant to Sections 6c and 6d(1) of the CEA, 7 U.S.C. § 13a-1
(2018) and 7 U.S.C. § 13a-2(1) (2018), the CFTC and States bring this action to enjoin
Defendants’ unlawful acts and practices, to compel their compliance with the CEA, CFTC
Regulations, and State law, and to enjoin them from engaging in any commodity-related activity,
as set forth below. In addition, Plaintiffs seek civil monetary penalties for each violation of the

CEA, CFTC Regulations, and State law and remedial ancillary relief, including, but not limited
6
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 8 of 107

‘

to, trading and registration bans, restitution, disgorgement, rescission, pre- and post-judgment
interest, and such other relief as the Court may deem necessary and appropriate. Plaintiffs also
request that the Court order Relief Defendant Tower Equity, LLC to disgorge funds that it
received from Defendant’s illegal activities and in which it has no legitimate interest.

14. By virtue of this conduct, and as more fully set forth below, Defendants have
engaged, are engaging, and/or are about to engage in violations of the anti-fraud provisions of
the CEA, Section 6(c)(1) of the CEA, 7 U.S.C. § 9(1) (2018), and CFTC Regulation 180.1(a)(1)-
(3), 17 C.F.R. § 180.1(a)(1)-(3) (2019), and the laws of the States.

15. Unless restrained and enjoined by the Court, Defendants are likely to continue
engaging in the acts and practices alleged in this Complaint or in similar acts and practices, and
funds they have obtained fraudulently may be misappropriated or otherwise dissipated.

Il. JURISDICTION AND VENUE

16. This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331
(2018) (federal question jurisdiction) and 28 U.S.C. § 1345 (2018) (district courts have original
jurisdiction over civil actions commenced by the United States or by any agency expressly
authorized to sue by Act of Congress). Section 6c(a) of the CEA, 7 U.S.C. § 13a-1(a) (2018),
authorizes the CFTC to seek injunctive and other relief against any person whenever it appears to
the CFTC that such person has engaged, is engaging, or is about to engage in any act or practice
constituting a violation of any provision of the CEA or any rule, regulation, or order thereunder.

17. Section 6d(1) of the CEA, 7 U.S.C. § 13a-2(1) (2018), authorizes the States to
bring a suit in the district courts of the United States to seek injunctive and other relief against

any person whenever it appears to the Attorney General and/or Securities Administrator of a

7
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 9 of 107

‘

State, or such other official that a State may designate, that the interests of the residents of the
State have been, are being, or may be threatened or adversely affected because of violations of
the CEA or CFTC Regulations. The acts and omissions in violation of the CEA occurred within
each and every one of the States. Investors from each and every one of the States were materially
and substantially harmed by Defendants’ violations of the CEA.

18. This Court has supplemental and pendant jurisdiction over the State-law claims of
the States pursuant to 28 U.S.C. § 1367(a) (2018).

19. Defendants engaged in the acts and practices described in this Complaint using
instrumentalities of interstate commerce, including but not limited to: the use of interstate wires
for transfer of funds, U.S. mail, checks, websites, and other interstate electronic communication
devices.

20. Venue lies properly in this District pursuant to Section 6c(e) of the CEA, 7 U.S.C.
§ 13a-1(e) (2018), because Defendants transacted business in this District, and certain of the acts
and practices in violation of the CEA, the CFTC Regulations, and State laws occurred, are
occurring, or are about to occur within this District, among other places. Venue also lies properly
in this District pursuant to 17 U.S.C. § 1391(b)(2) because a substantial part of the events or
omissions giving rise to the Plaintiffs’ claims occurred in this District.

Ti. PARTIES

21. Plaintiff Commodity Futures Trading Commission is an independent federal
regulatory agency that is charged by Congress with the administration and enforcement of the
CEA and the CFTC Regulations promulgated thereunder.

22. Plaintiff States are authorized under Section 6d(1) of the CEA, 7 U.S.C. § 13a-
8
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 10 of 107

2(1) (2018), and their respective State laws, to bring this action on behalf of their State and their
citizens to enforce the CEA and CFTC Regulations.

23. Plaintiffs State of Alabama, State of Alaska, State of California, State of
Colorado, State of Florida, State of Georgia, Commonwealth of Kentucky, State of Maryland,
State of South Carolina, and State of Texas are authorized under their respective State laws, to
bring their State law claims on behalf of their State and their citizens to enforce State laws.

24. Defendant TMTE, Inc., d/b/a Metals.com is a Wyoming corporation with its
headquarters at 1712 Pioneer Avenue, Suite 2145, Cheyenne, Wyoming. TMTE, Inc. uses or has
used the business names Metals.com, Chase Metals, LLC, and Chase Metals, Inc. TMTE has a
place of business at 433 N. Camden Drive, Suite 970, Beverly Hills, California and 8383
Wilshire Blvd Suite 700 Beverly Hills, California. TMTE was originally organized as a
Wyoming limited liability corporation on April 30, 2008. It converted to a corporation on March
8, 2017, under the name Chase Metals, Inc.

25. Defendant Chase Metals, Inc. is a Wyoming corporation now known as TMTE,
Inc. Its headquarters are located at 1712 Pioneer Avenue, Suite 2145, Cheyenne, Wyoming, and
it has a place of business at 433 N. Camden Drive, Suite 970, Beverly Hills, California and 8383
Wilshire Blvd, Suite 700, Beverly Hills, California.

26. Defendant Chase Metals, LLC, is a Wyoming limited liability company converted
to a Wyoming corporation now known as TMTE, Inc. Its headquarters are located at 1712
Pioneer Avenue, Suite 2145, Cheyenne, Wyoming, and it has a place of business at 433 N.
Camden Drive, Suite 970, Beverly Hills, California and 8383 Wilshire Blvd, Suite 700, Beverly

Hills, California.
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 11 of 107

‘

27. Defendant Barrick Capital, Inc. is a Delaware corporation incorporated on August
20, 2019. It has a place of business at 8383 Wilshire Blvd., Suite 700, Beverly Hills, California.
Barrick shares common ownership, operations, employees, office space, and overnight mail
account with Metals.

28. Defendant Simon Batashvili holds himself out as a Founder, Chief Executive
Officer, and Principal of Metals. Batashvili is a signatory on Metals’ bank accounts, supervises
employees, and has authority to hire and fire Metals employees. Batashvili is also a Founder,
Owner, Chief Executive Officer, and Principal of Barrick. Batashvili is a signatory on Barrick’s
bank accounts, supervises employees, and has authority to hire and fire Barrick employees.

29. Defendant Lucas Asher a/k/a Lucas Thomas Erb a/k/a Luke Asher holds himself
out as a Founder, Owner, and Principal of Metals. Asher hires employees and supervises Metals’
sales representatives or other agents and their solicitation of current and prospective investors.
Asher controls the marketing at Metals, including having a website domain for Metals in his
name. Asher holds himself out as a Founder, Owner, and Principal of Barrick. Asher controls the
marketing at Barrick, including having a website domain for Barrick. Asher hires employees and
supervises Barrick’s sales representatives or other agents and their solicitation of current and
prospective investors.

30. Relief Defendant Tower Equity, LLC (“Tower Equity”) is a Wyoming limited
liability company formed in June 2013. It has a place of business at 8383 Wilshire Blvd.,
Beverly Hills, CA 90211. Tower Equity received funds from defrauded investors to which it has

no legitimate claim or interest.

10
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 12 of 107

“

IV. GENERAL ALLEGATIONS

A. Defendants Defrauded Elderly Investors into Establishing SDIRAs to Purchase
Precious Metals Bullion

31. Defendants, directly and by and through their sales representatives or other
agents, targeted a vulnerable population of mostly elderly or retirement-aged persons with little
experience in Precious Metals Bullion to open SDIRAs to purchase Precious Metals Bullion.
Defendants’ solicitations targeted politically conservative and Christian investors. Defendants
instructed their sales representatives or other agents to concentrate their solicitations on these
persons to gain access to their retirement savings.

32. Defendants, directly and by and through their sales representatives or other
agents, instructed their sales representatives or other agents to concentrate their solicitations on
elderly or retirement-aged persons to gain access to their retirement savings, including but not
limited to, retirement savings held in tax advantaged accounts such as Individual Retirement
Accounts; employer sponsored 401(k) and 457(b) plans; Thrift Savings Plans; life insurance;
annuities; money market accounts; and other long-term retirement savings vehicles (“Qualified
Retirement Savings”).

33. Asher and Batashvili each directed the sales representatives or other agents to
employ solicitations designed to instill fear in elderly and retirement aged investors and build
trust with investors based on representations of political and religious affinity.

34. Defendants placed their advertisements on conservative media and websites.

35. Asher and Batashvili falsely claimed they were friends with a conservative

television and radio personality and that the personality recommended buying Precious Metals

11
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 13 of 107

*

Bullion, despite receiving a cease and desist demand from this media personality to stop touting
this purported affiliation.

36. Defendants, directly and by and through their sales representatives or other
agents, directed investors to open SDIRAs and to transfer funds from their Qualified Retirement
Savings to the newly established SDIRAs.

37. Defendants, directly and by and through their sales representatives or other
agents, engaged in the business of advising investors to liquidate preexisting Qualified
Retirement Savings, including liquidating securities, and transferring those funds to a SDIRA in
order to purchase Precious Metals Bullion.

38. Defendants, directly and by and through their sales representatives or other
agents, solicited investors through telephonic solicitations, social media solicitations, and
through their websites, http://www.metals.com and http://barrickcapital.com.

39. During the Relevant Period, Defendants, directly and by and through their sales
representatives or other agents, directed at least 1,300 investors to open SDIRAs. These SDIRAs
were mostly opened by persons between the ages of sixty and ninety.

40. Metals, directly and by and through its sales representatives or other agents,
defrauded persons into opening SDIRAs and transferring Qualified Retirement Savings to those
accounts by making material misrepresentations and omissions intended to instill fear in the
investors including, but not limited to:

a. Misrepresenting that the United States government was going to take

Qualified Retirement Savings funds in a “Bail-in” to help banks and
government programs;

b. Misrepresenting that IRA custodians are in financial trouble and are likely

12
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 14 of 107

ry

to collapse;

c. Misrepresenting that it is unclear who actually owns the underlying
securities in JRA accounts; and

d. Misrepresenting that the government could seize funds held in Qualified
Retirement Savings but could not seize Precious Metals Bullion held in
SDIRAs.

41. A large majority of the funds in the SDIRAs were transfers of funds from
preexisting Qualified Retirement Savings. During the Relevant Period, Defendants directed
investors to use over $140 million from SDIRAs to purchase fraudulently overpriced Precious
Metals Bullion.

42. During the Relevant Period, Defendants instructed investors to send
approximately $5 million to Relief Defendant Tower Equity. Between November 2018 and July
2019, Metals sales representatives or other agents directed at least 11 investors to send funds, by
check or wire transfer, to the Tower Equity bank account at Bank of America to purchase
Precious Metals Bullion from Metals. Tower Equity has no legitimate claim or interest to the
funds that it received as a result of the Defendants’ fraudulent conduct.

B. Metals Defrauded Elderly Investors to Buy Overpriced Polar Bear Bullion That
Bore No Relationship to The Prevailing Market Price

43. Metals, Asher, and Batashvili, directly and by and through their sales
representatives or other agents, solicited investors and sold them gold and silver Precious Metals
Bullion at fraudulently inflated prices over the Prevailing Market Price.

44. Silver and gold precious metals are statutorily-defined commodities under Section
1a(9) of the Act, 7 U.S.C. § 1a(9) (2018).

45. The term “bullion” refers to precious metals in the form of bars, ingots, or coins

13
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 15 of 107

in which the value is typically determined by the value of the precious metal content.

46. Metals, Asher, and Batashvili, directly and by and through their sales
representatives or other agents, fraudulently solicited and sold Precious Metals Bullion in the
form of the following three gold and silver bullion coins (collectively “Polar Bear Bullion”):

a. The 1/2 ounce Silver Royal Canadian Mint Polar Bear Bullion;
b. The 1/10 ounce Gold Royal Canadian Mint Polar Bear Bullion; and
c. The 1/4 ounce Gold British Standard Bullion.

47. The actual value of Polar Bear Bullion is the Prevailing Market Price of the gold
and silver precious metal contained in the Precious Metals Bullion coins.

48. Metals, directly and by and through their sales representatives or other agents,
failed to disclose the markup charged to customers over the Prevailing Market Price
(“Markups”).

49. Metals, directly and by and through their sales representatives or other agents,
charged investors undisclosed excessive Markups on Polar Bear Bullion that bore no reasonable
relation to the Prevailing Market Price.

50. Metals, directly and by and through their sales representatives or other agents,
failure to disclose unreasonable and excessive Markups on Polar Bear Bullion is a material
undisclosed fact which prevented investors from making an informed decision on purchasing
Polar Bear Bullion.

51. Metals, directly and by and through their sales representatives or other agents,
failed to disclose to SDIRA and Cash Account investors that the fraudulently over-priced Polar
Bear Bullion at the time of purchase averaged:

14
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 16 of 107

a. 213% for 1/2 ounce Silver Royal Canadian Mint Polar Bear Bullion over
the Prevailing Market Price of silver bullion;

b. 120% for 1/10 ounce Gold Royal Canadian Mint Polar Bear Bullion over
the Prevailing Market Price of gold bullion;

c. 116% for 1/4 ounce Gold British Standard Bullion over the Prevailing
Market Price of gold bullion; and

d. 21% for all other Precious Metals Bullion over the Prevailing Market
Price of the bullion.

52. During the Relevant Period, Metals fraudulently sold to SDIRA and Cash
Account investors:

a. Atleast 4.1 million units of 1/2 ounce Silver Royal Canadian Mint Polar
Bear Bullion for over $102.4 million;

b. At least 106,123 units of 1/10 ounce Gold Royal Canadian Mint Polar
Bear Bullion for over $31.2 million; and

c. At least 34,120 units of 1/4 ounce Gold British Standard Bullion for over
$24 million.

53. During the Relevant Period, the percentages of Precious Metals Bullion sold to
SDIRA and Cash Account investors by telephone by Metals were approximately:

a. 58% of sales were 1/2 ounce Silver Royal Canadian Mint Polar Bear
Bullion;

b. 17% of sales were 1/10 Gold Royal Canadian Mint Polar Bear Bullion;
c. 13% of sales were 1/4 ounce Gold British Standard Bullion; and
d. 10% of sales were every other type of bullion sold by Metals to investors.
54. During the Relevant Period, Metals, directly and by and through its sales
representatives or other agents, specifically selected and directed elderly and/or retirement-aged
SDIRA and Cash Account investors to purchase fraudulently priced Polar Bear Bullion.

55. As part of the scheme to defraud, Metals, directly and by and through its sales
15
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 17 of 107

representatives or other agents, directed investors to use Qualified Retirement Savings in their
SDIRAs and funds in their Cash Accounts to purchase fraudulently priced Polar Bear Bullion.

56. During the Relevant Period, over 90% of the total amount of investors’ funds
solicited and received by Metals from investors was used to buy Polar Bear Bullion.

C. Metals Made Material Misrepresentations and Omissions Resulting in Substantial
Investor Losses

57. Metals, directly and by and through its sales representatives or other agents, failed
to disclose to SDIRA and Cash Account investors that the undisclosed, excessive, and
unreasonable Markups over the Prevailing Market Price on Polar Bear Bullion resulted in
substantial investor losses.

58. Metals, directly and by and through its sales representatives or other agents,
misrepresented that Precious Metals Bullion were safe and conservative investments and that
investors would not lose their funds. For example, Metals, directly and by and through its sales
representatives or other agents:

a. Misrepresented to Alaska Investor #1, Alabama Investor #1, Alabama
Investor #2, California Investor #3, California Investor #5, Colorado Investor
#7, Georgia Investor #1, Maryland Investor #1, South Carolina Investor #1,
Texas Investor #1, and Texas Investor #4 that Precious Metals Bullion were
safe and secure investments, and safer than Qualified Retirement Savings.

b. Misrepresented to Alaska Investor #1, Alabama Investor #1, California
Investor #1, Georgia Investor #2, Kentucky Investor #1, Maryland Investor
#6, South Carolina Investor #2, and Texas Investor #2 that investors would
not lose their funds invested in Precious Metals Bullion; and

c. Misrepresented to Alaska Investor #1, Alabama Investor #1, Alabama
Investor #2, California Investor #1, Colorado Investor #2, Georgia Investor
#1, Maryland Investor #3, South Carolina Investor #1, and Texas Investor #4
that Precious Metals Bullion were a low risk investment.

59. Contrary to Metals’ misrepresentations and omissions, Metals knew or had a
16
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 18 of 107

reckless disregard for the truth that virtually all of its SDIRA and Cash Account investors lost the
majority of their funds invested in Polar Bear Bullion.

60. | Metals knew or had a reckless disregard for the truth that investors suffered large
losses on Polar Bear Bullion. Instead, Metals continued to misrepresent to prospective and
current SDIRA and Cash Account investors that Precious Metals Bullion were a safe and
conservative investment and that investors would not lose their funds.

61. Metals failed to disclose to its SDIRA and Cash Account investors that the
fraudulently overpriced Polar Bear Bullion materially impacted their ability to profit and the risk
of loss.

62. Metals failed to disclose to its SDIRA and Cash Account investors that an
investor’s ability to profit and not sustain a loss on the fraudulently overpriced Polar Bear
Bullion was dependent on the Prevailing Market Price appreciating significantly above historical
all-time high prices and selling their Precious Metals Bullion could incur additional transaction
costs.

63. | Metals knew or had a reckless disregard for the truth that because of Metals’
undisclosed, fraudulent, and exorbitant Markups on Polar Bear Bullion, most investors lost the
majority of their investment funds immediately upon consummating the transaction. It is a
material fact to an investor who is making an investment decision that he or she will lose the
majority of their funds immediately upon consummating a transaction.

D. Metals Fraudulently Charged Undisclosed Spreads on Polar Bear Bullion That
Vastly Exceeded the Spread Represented in Customer Agreements

64. During the relevant period, Metals executed with investors a shipping and

17
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 19 of 107

‘

transaction agreement (“Customer Agreement #1”) for the purchase of Precious Metals Bullion.
65. Customer Agreement #1 contains terms and conditions of the sale of Precious
Metals Bullion. Customer Agreement #1 states, in pertinent part, that:
a. “Spread on IRA Precious Metals transaction varies between two percent
and thirty-three percent (2% to 33%). These numbers, however, are only

general ranges and approximations, which are subject to change for a
variety of reasons .. .”

b. “At the time this Transaction Agreement was transmitted for Customer’s
signature, (i) metals Spread on bullion (i-e., coins and bars that generally
move in tandem with the spot price for the relevant commodity) is
generally between one percent and five percent (1 to 5%) ...”

c. “Metals is prohibited by law from guaranteeing to repurchase Precious
Metals that it sells.”

66. Beginning on or about June 2019 and continuing thereafter, Metals executed with
at least 190 investors a new shipping and transaction agreement (“Customer Agreement #2”) for
the purchase of Precious Metals Bullion.

67. Section 3(a) of both Customer Agreement #1 and Customer Agreement #2 states:
“Within the Precious Metals industry, the difference between [MJetals cost on the day of the
purchase (for the Precious Metals Customer has agreed to buy) and the retail price quoted to
Customer is known as the ‘Spread’” (herein: “Spread”).

68. Customer Agreement #2 was substantially similar to Customer Agreement #1,
except that it represented that the Spread Metals charged on IRA Precious Metals Bullion
transactions was significantly smaller. Customer Agreement #2 represented that the Spread on
IRA Precious Metals Bullion transaction only varies between 1% to 19.9%, rather than 2% to
33%. This is a material purported reduction in the Spread.

69. Though the Spread in Section 3(a) subpart (i) of Customer Agreement #2 remains
18
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 20 of 107

»

1% to 5%, Customer Agreement #2 materially changes Section 3(a) subpart (ii) to read: “that
[Mletals’s Spread on exclusive products from the Government mint is generally between one
percent and nineteen point nine percent (1% to 19.9%). Spreads for exclusive gold and silver
products and Numismatic coins and bars are often in the range of approximately one percent and
nineteen point nine (1% to 19.9%).”

70. The Spread charged to investors pursuant to Customer Agreement #1 and
Customer Agreement #2 represents the difference between what Metals paid for the Precious
Metals Bullion and what they charged investors.

71. As part of the scheme to defraud, the Spreads on Polar Bear Bullion were
materially and exorbitantly higher than those represented in Customer Agreement #1 and
Customer Agreement #2.

72. Metals knew or had a reckless disregard for the truth when they represented in
Customer Agreement #1 and Customer Agreement #2 that the Spread on IRA Precious Metals
Bullion transactions varied between 2% and 33% or 1% and 19.9%. Metals knew or had a
reckless disregard for the truth that the Spreads they were charging investors on Polar Bear
Bullion vastly exceeded this range.

73. For Customer Agreement #1, Metals knew or had a reckless disregard for the
truth when they represented the Spread on Cash Account transactions was 1% to 5%. Metals
knew or had a reckless disregard for the truth that the Spreads that they were charging investors
on Polar Bear Bullion vastly exceeded this range.

74. For Customer Agreement #2, Metals knew or had a reckless disregard for the

truth when they represented the Spread on Cash Account transactions varied between 1% and

19
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 21 of 107

19.9%, Metals knew or had a reckless disregard for the truth that the Spreads that they were
charging investors on Polar Bear Bullion vastly exceeded this range.

75. Metals, directly and by and through its sales representatives or other agents, failed
to disclose to their SDIRA and Cash Account investors the true Spread and excessive Markups
on Polar Bear Bullion that they were charging them. Instead, Metals instructed its sales
representatives and other agents to represent to investors inflated prices for Polar Bear Bullion
and provide investors with sales invoices showing exorbitant prices that had no reasonable
relation to the Prevailing Market Price.

76. Metals knew or had a reckless disregard for the truth that the Spread charged by
Metals to their elderly or retirement-aged SDIRA and Cash Account investors for the Polar Bear
Bullion averaged:

a. 128% for Silver Royal Canadian Mint Polar Bear Bullion;
b. 91% for Gold Royal Canadian Mint Polar Bear Bullion; and

c. 108% for Gold British Standard Bullion.

77. Metals deceptively failed to disclose to investors the material fact that none of the
actual Spreads on Polar Bear Bullion fell within the range of Spreads represented to investors in

Customer Agreement #1 and Customer Agreement #2.

20
Case 1:20-mc-00163 Document 1-1 Filed’09/30/20 USDC Colorado Page 22 of 107

2

E. Metals Misrepresented That Polar Bear Bullion Have Numismatic or Semi-
Numismatic Value to Deceive Investors and Conceal Defendants’ Fraud

78. As part of the scheme to defraud, Metals, directly and by and through their sales
representatives or other agents, fraudulently misrepresented that Polar Bear Bullion were
numismatic or semi-numismatic Precious Metals Bullion.

79. Numismatic Precious Metals Bullion are rare, of limited availability, and have
significant broad-based market demand and so have a value substantially more than the
Prevailing Market Price of the precious metal contained in the bullion. Semi-numismatic
Precious Metals Bullion refers to bullion that are claimed to exhibit both bullion and numismatic
traits, such that the value is derived from the precious metal content, limited circulation, and
some recognized exclusive or collectible value.

80. Contrary to Metals’ false claims, Polar Bear Bullion have no numismatic or semi-
numismatic value. Polar Bear Bullion are readily available to the public and are not rare. In fact,
there are over 6 million units of Polar Bear Bullion in circulation.

81. | Metals knew or had a reckless disregard for the truth when they falsely
represented to investors that Polar Bear Bullion had numismatic or semi-numismatic value.

82. Investors received account statements from their SDIRA administrators showing
an account value that was significantly smaller than what Metals misrepresented to investors.
The SDIRA statements showed the accurate value of the Polar Bear Bullion based on the
Prevailing Market Price of the bullion.

83. | Metals, directly and by and through its sales representatives or other agents,

fraudulently represented to investors that Polar Bear Bullion were worth significantly more than

21
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 23 of 107

‘

the Prevailing Market Price.

84. Metals, directly and by and through its sales representatives or other agents,

fraudulently represented to investors that the lower valuation on their SDIRA statements was an

under valuation that did not reflect the resale value of the Polar Bear Bullion (“Post-Purchase

Misrepresentations”). For example, Metals, directly and by and through its sales representatives

or other agents:

a.

Misrepresented to Alabama Investor #1 and South Carolina Investor #2 that
Polar Bear Bullion were exclusive coins and worth more than other Precious
Metals Bullion;

Misrepresented to Alabama Investor #2, Colorado Investor #7, and Colorado
Investor #13, that Polar Bear Bullion were the hottest item on the market and
investors would make more money on Polar Bear Bullion than on other
Precious Metals Bullion;

Misrepresented to Alabama Investor #1, Alabama Investor #2, Colorado
Investor #4, Colorado Investor #9, Kentucky Investor #2, Maryland Investor
#6, South Carolina Investor #1, and South Carolina Investor #2 that the actual
value of Polar Bear Bullion was higher than what the SDIRA statement
showed;

Misrepresented to Alabama Investor #1, Alabama Investor #2, Colorado
Investor #4, Colorado Investor #9, Kentucky Investor #2, Maryland Investor
#1, Maryland Investor #4, South Carolina Investor #1, and South Carolina
Investor #2 that the SDIRA statements only report the melt value of the Polar
Bear Bullion and the melt value does not reflect the fact that Polar Bear
Bullion carried a premium above the base melt value of the Precious Metals
Bullion contained therein; and

Misrepresented to Alabama Investor #1, Colorado Investor #2, South Carolina
Investor #1, and Maryland Investor #1 that the SDIRA statements displayed
the Precious Metals Bullion melt value because it provided a tax break to the
investor.

85. Metals, directly and by and through its sales representatives or other agents,

materially omitted to inform investors that the value of Polar Bear Bullion listed on SIDRA

22
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 24 of 107

»

statements was based on the Prevailing Market Price. Metals also materially omitted to disclose
to investors that Polar Bear Bullion were worth significantly less than the value Metals
misrepresented to investors because they carry no premium over the Prevailing Market Price of
Precious Metals Bullion.

86. Metals, directly and by and through its sales representatives or other agents,
referred to the deception or artifice to defraud in the Post-Purchase Misrepresentations as a
“Tuck-In.” Metals, directly and by and through its sales representatives or other agents, made the
Post-Purchase Misrepresentations to placate and calm investors who were upset about the losses
shown on their SDIRA statements. In fact, Metals, knowingly or with reckless disregard for the
truth, made these misrepresentations and omissions designed to conceal their fraudulent scheme.

F. Metals Failed to Disclose State Enforcement Actions

87. During the Relevant Period, Metals was subject to State enforcement actions,
including complaints, emergency actions, disciplinary proceedings, and/or cease and desist
orders (“State Orders and Complaints”) taken against Metals and various officers, employees, or
other agents by State Securities Regulators, including:

a. The Emergency Order issued May 1, 2019 and Agreed Order and Undertaking
entered July 1, 2019 by the Texas State Securities Board;

b. A Consent Cease and Desist Order entered May 16, 2019 by the Minnesota
Department of Commerce Commissioner

c. A Consent Cease and Desist Order issued July 12, 2019 by the Colorado
Securities Commissioner;

d. An Emergency Cease and Desist Order issued July 30, 2019 by the Georgia
Commissioner of Securities;

e. A Cease and Desist Order issued August 8, 2019 by the Alabama Securities
Commission;

23
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 25 of 107

f. An Emergency Cease and Desist Order entered September 6, 2019 by the
Kentucky Department of Financial Institutions;

g. An Order to Cease and Desist and Order to Show Cause issued November 1,
2019 and Consent Order entered May 26, 2020 by the Missouri Securities
Commissioner;

h. An Administrative Complaint filed December 3, 2019 by the Massachusetts
Securities Division of the Office of the Secretary of the Commonwealth;

i. A Cease and Desist Order entered March 9, 2020 by the Arkansas Securities
Commissioner;

j. A Complaint for Summary Order filed May 26, 2020 and Summary Order to
Cease and Desist issued May 26, 2020 by the Nevada Securities Division of
the Office of the Secretary of State;

k. A Notice of Proposed Agency Action filed June 4, 2020 and Temporary Cease
and Desist Order entered June 4, 2020 by the Montana State Auditor,
Commissioner of Securities and Insurance; and

1. A Temporary Cease and Desist Order and Notice of Final Order issued July
20, 2020 by the Alaska Director of Commerce, Community, and Economic
Development, Division of Banking and Securities.

88. Metals failed to disclose to investors or prospective investors of the State Orders
and Complaints. This was a material fact to investors who were determining or agreed to do
business with Metals.

G. Barrick and Metals are a Common Enterprise

89. On August 20, 2019, after States began issuing the State Orders and Complaints
in Allegation #87, Batashvili incorporated Barrick and Batashvili and Asher continued to engage
in the same fraudulent scheme that they perpetrated at Metals.

90. Barrick and Metals are a common enterprise with little to no distinction between

the ownership and operations of Barrick and Metals. Barrick and Metals have common

ownership and control by Asher and Batashvili. Further, many of the sales representatives and

24
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 26 of 107

s

other employees and agents of Metals moved to Barrick and have performed the same work for
Barrick as they did at Metals. Further, Metals and Barrick operate out of the same office and
share the same overnight delivery service account.

91. As part of this common enterprise, Barrick paid bills and expenses on behalf of
Metals, including but not limited to, over $56,000 to pay down Metals’ March 2020 corporate
credit card bill.

H. Barrick Made Material Misrepresentations and Omissions Resulting in Substantial
Investor Losses on Fraudulently Overpriced Barrick Bullion

92. As part of the scheme to defraud, Barrick, Asher, and Batashvili, directly and by
and through their sales representatives or other agents, directed elderly SDIRA investors to
purchase the following Precious Metals Bullion in the form of the following three Precious
Metals Bullion coins at fraudulently inflated prices over the Prevailing Market Price
(“collectively “Barrick Bullion”):

a. 1/10 ounce Silver Spade Guinea;
b. 1/10 ounce Silver Britannia; and

c. 1/10 ounce Gold Royal Canadian Wildlife Series.

93. During the Relevant Period, Barrick, directly and by and through their sales
representatives or other agents, directed elderly SDIRA investors to purchase Barrick Bullion.

94. As part of Barrick’s scheme to defraud and Barrick’s and Metals’ common
enterprise, Barrick failed to disclose to investors that the 1/10 ounce Gold Royal Canadian
Wildlife Series was the same item sold by Metals as the 1/10 ounce Gold Royal Canadian Mint
Polar Bear Bullion.

95. The actual value of Barrick Bullion is the Prevailing Market Price of the Precious
25
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 27 of 107

Metals Bullion contained in the bullion coins.

96. Barrick charged investors undisclosed excessive Markups on Barrick Bullion that
bore no reasonable relation to the Prevailing Market Price.

97.  Barrick’s failure to disclose unreasonable and excessive Markups on Barrick
Bullion is a material undisclosed fact which prevented investors from making an informed
decision on purchasing Barrick Bullion.

98. Barrick, directly and by and through their sales representatives or other agents,
failed to disclose to SDIRA investors that the Markup on the fraudulently over-priced Barrick
Bullion at the time of purchase averaged:

a. 312% for 1/10 ounce Silver Spade Guinea over the Prevailing Market Price of
silver bullion;

b. 287% for 1/10 ounce Silver Britannia over the Prevailing Market Price of
silver bullion; and

c. 128% for the 1/10 ounce Gold Royal Canadian Wildlife Series over the
Prevailing Market Price of gold bullion.

99. During the Relevant Period, Barrick fraudulently sold to SDIRA investors:

a. At least 567,800 units of the 1/10 ounce Silver Spade Guinea for over $3.8
million;

b. At least 93,000 units of the ounce Silver Britannia for over $611,600; and

c. At least 17,660 units of the 1/10 ounce Gold Royal Canadian Wildlife Series
for over $6.59 million.

100. During the Relevant Period, the percentages of Precious Metals Bullion sold to
SDIRA investors by Barrick were approximately:
a. 32.5% of sales were Silver Spade Guinea;

b. 5% of sales were Silver Britannia;

26
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 28 of 107

c. 56% of sales were Gold Royal Canadian Wildlife; and

d. 6% of sales were every other type of Precious Metals Bullion sold by Barrick
to investors.

101. Barrick knew or had a reckless disregard for the truth that the Spread charged by
Barrick to their elderly or retirement-aged SDIRA investors for the Barrick Bullion averaged:

a. 114.5% for Silver Spade Guinea;
b. 100% for Silver Britannia; and
c. 95.7% for Gold Royal Canadian Wildlife.

102. During the Relevant Period, approximately 89% of the total amount of investors’
funds solicited and received by Barrick, directly and by and through its sales representatives or
other agents, from investors was used to buy Barrick Bullion.

103. Contrary to Barrick’s misrepresentations and omissions, Barrick knew or had a
reckless disregard for the truth that virtually all of its SDIRA investors lost the majority of their
funds invested in Barrick Bullion.

104. Barrick, directly and by and through their sales representatives or other agents,
failed to disclose to its SDIRA investors that the fraudulently overpriced Barrick Bullion
materially impacted their ability to profit and the risk of loss.

105. Barrick, directly and by and through its sales representatives or other agents,
failed to disclose to its SDIRA investors that an investor’s ability to profit and not sustain a loss
on the fraudulently overpriced Barrick Bullion was dependent on the Prevailing Market Price
appreciating significantly above historical all-time high prices and selling their Precious Metals
Bullion could incur additional transaction costs.

106. Barrick knew or had a reckless disregard for the truth that Barrick’s undisclosed,
27
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 29 of 107

fraudulent, and exorbitant Markups on Barrick Bullion resulted in most investors losing the
majority of their investment funds immediately upon consummating the transaction. It is a
material fact to an investor who is making an investment decision that he or she will lose the
majority of their funds immediately upon consummating a transaction.

I. Defendants Acted in the States as Unregistered Investment Advisers or Investment
Adviser Representatives, Violated Their Fiduciary Duty, and Engaged in Fraud

107. The Laws of the States govern the registration of Investment Advisers (“IAs”) and
investment adviser representatives (“IARs”) (collectively, “IAs & I[ARs”).

108. The Laws of the States prohibit (1) fraud in connection with investment advisory
services, (2) fraud in connection with the offer, purchase, or sale of securities, (3) fraud in
connection with the offer, purchase, or sale of commodities, (4) unfair trade practices, and (5)
financial exploitation of the elderly.

a. Defendants Acted in the States as Unregistered Investment Advisers or
Investment Adviser Representatives

109. Defendants, directly and by and through their sales representatives or other
agents, offered and provided investment advice to investors for compensation.

110. Defendants, by and through their sales representatives or other agents, engaged in
the business of providing investment advice to investors in order to earn compensation from the
liquidation of investors’ Qualified Retirement Savings, some of which held securities.

111. Metals financially and culturally incentivized its sales representatives or other
agents to liquidate investors’ Qualified Retirement Savings and transfer as much money as
possible to a SDIRA to purchase Precious Metals Bullion.

112. Defendants, directly and by and through their sales representatives or other

28
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 30 of 107

.

agents, offered and provided investment advice to investors to sell securities.

113. As part of the scheme to defraud, when Defendants, directly and by and through
their sales representatives or other agents, recruited a potential investor, Defendants provided
investment advice to induce the investors to liquidate their Qualified Retirement Savings, which
included securities holdings. Defendants, directly and by and through their sales representatives
or other agents, transferred those Qualified Retirement Savings into SDIRAs and assisted the
investors in doing so.

114. Defendants, directly and by and through their sales representatives or other
agents, sent investors electronic SDIRA transfer forms that were already filled out and ready for
investors to sign. In some cases, Defendants’ sales representatives or other agents facilitated
phone calls between an investor and the entity holding the investor’s Qualified Retirement
Savings, which included securities, to arrange the liquidation of investor’s Qualified Retirement
Savings and the transfer of their Qualified Retirement Savings into a SDIRA.

115. Defendants, directly and by and through its sales representatives or other agents,
provided investment advice and directed investors to purchase Precious Metals Bullion through
their SDIRAs. Batashvili selected the types of Precious Metals Bullion, including Polar Bear
Bullion, sold to investors and determined when to buy back from investors who sought to
liquidate their investments.

116. Metals and Barrick, directly and by and through their sales representatives or
other agents, generally designated themselves as an “interested party” on investors’ SDIRA
accounts. Defendants, through Barrick’s and Metals’ designation as an interested party, received

unlimited access to investors’ SDIRA account information.

29
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 31 of 107

+

117. Defendants, directly and by and through their sales representatives or other

agents, acted as JAs & IARs, because Defendants, for compensation, engaged in the business of

advising another, directly and by or through publications or writings, to wit:

a.

Defendants, directly and by and through their sales representatives or other
agents, held themselves out as IAs & IARs to investors;

Defendants, directly and by and through their sales representatives or other
agents, solicited investors and provided investment advice to investors with
respect to the value of securities or to the advisability of selling securities;

Asher determined what advice and recommendations should be given to
investors by instructing Metals’ sales representatives or other agents on what
to tell investors to induce the investors to liquidate their Qualified Retirement
Savings that contained securities;

Defendants, directly and by and through their sales representatives or other
agents, touted the advantages of Precious Metals Bullion as an alternative to
stocks, bonds, and the Dollar;

Defendants, directly and by and through their sales representatives or other
agents, advised about market trends, specifically that the stock market would
fail or lose value;

Metals, directly and by and through its sales representatives or other agents,
sent victims emails highlighting articles that would induce fear in the
investors about their preexisting Qualified Retirement Savings; and

Defendants, directly and by and through their sales representatives or other
agents, advised and directed investors to sell securities held in Qualified
Retirement Savings and transfer to SDIRAs in order to purchase Precious
Metals Bullion, including Polar Bear Bullion and Barrick Bullion, from
Defendants;

Defendants, directly and by and through their sales representatives or other
agents, provided asset allocation advice, contrary their own websites’
recommendations regarding the maximum percentage of Qualified Retirement
Savings that should be allocated to Precious Metals Bullion, specifically
recommending the full liquidation of Qualified Retirement Savings in order to
purchase Precious Metals Bullion with all of the funds transferred; and

Metals, directly and by and through its sales representatives or other agents,

30
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 32 of 107

s

advised investors to liquidate specific Qualified Retirement Savings or
specific investments that contained securities.

118. By way of example, Defendants, directly and by and through its sales

representatives or other agents, provided investment advice to the following investors:

a.

Alabama Investor #2 was advised by his sales representative that a stock
market crash was probably going to happen, so Alabama Investor #2 should
get out of his current investments and get into gold; the risks of investing in
Precious Metals Bullion were very low, and that Precious Metals Bullion
holds value better than investments in the stock market; Precious Metals
Bullion were a safe investment as compared to stocks; people buy Precious
Metals Bullion when the stock market goes down because Precious Metals
Bullion were safe, and that Alabama Investor #2 should do the same; any
money held in an IRA or retirement account was going to be taken or seized
by the Government, but an investment in Precious Metals Bullion would not
be taken or seized; and that Alabama Investor #2 should place all of his
retirement funds in Precious Metals Bullion;

California Investor #1 was advised by his sales representative that the stock
market was due for an imminent, major crash, worse than the 2008 crash,
securities invested in the stock market should be sold to purchase Precious
Metals Bullion; Metals would pick the best distribution for growth and
stability with rock solid value and stability, and investing in Precious Metals
Bullion would result in California Investor #1! earning money, not losing it;

California Investor #6 was advised by her sales representatives that it was
important to transfer her money from securities to Precious Metals Bullion
and imperative that she learned the truth about why her current account
structure in the securities markets was dangerous to her financial future;

Colorado Investor #4 was advised by their sales representative that Precious
Metals Bullion were a good investment considering the economy and that if
they stayed in a traditional retirement account they would be at risk of a “buy-
in.” Colorado Investor #4 was told that a “buy-in” meant the government
would nationalize 401(k)’s, if there was another financial crisis, to bail out
financial institutions. In addition, the Metals sales representative held himself
out as an [AR by calling Colorado Investor #4's custodian and stating to the
custodian that Metals and the Custodian had a "mutual client on the line."

Maryland Investor #4 explained to Metals representatives that he was
unsatisfied with his Qualified Retirement Savings, needed a return at or better
than the stock market, could not afford to lose money, and needed access to

31
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 33 of 107

e

his account if his financial situation worsened. Maryland Investor #4 noted
that he was not a businessperson or a stockbroker and would have to depend
on Metals as experts to advise. Metals advised Maryland Investor #4:

i. Precious Metals Bullion were better than stock, and would get a
greater rate;

ii. The tax value of Precious Metals Bullion was better than Qualified
Retirement Savings, that the face value of the coins was the tax value,
and he would get more money when selling;

iii. That “[w]e recommend you move your qualified funds in one self-
directed IRA trust account that is non-leveraged, has minimal/lower
fees, and allows all IRS approved investment options.”

f. Maryland Investor #5 was advised Metals expected a large upswing in the
Precious Metals Bullion market, and that something around $300,000 in
Precious Metals Bullion could be worth as much as $1.2 million in ten years,
but that he could lose everything in the stock market. Metals concluded to
Maryland Investor #5 that based on the volatility of the market, the sound
investment was Precious Metals Bullion;

g. Maryland Investor #8 was advised by a Barrick representative who, claiming
years of experience in the stock market, represented it would be wise to invest
in gold as the stock market continued to fall, gold would climb to $3,000/oz,
and there was no risk in converting securities to Precious Metals Bullion;

h. Maryland Investor #9 was advised by a Metals representative who, claiming
to be experienced in the financial industry, represented the Federal Reserve
was unstable, that when the Federal Reserve went down, Precious Metals
Bullion went up, and thus Precious Metals Bullion were more stable and
secure than Qualified Retirement Savings;

i. South Carolina Investor #1 was advised by a Metals “Senior Portfolio
Manager” that she needed to liquidate her investments in the stock market
because it was about to collapse because of the chaos in the markets and that
gold was a safe investment;

j. South Carolina Investor #2 was advised that stocks were not safe and that he
needed to buy precious metals right away;

k. Texas Investor #2 was advised Polar Bear Bullion were safer than keeping his
Qualified Retirement Savings in securities. He was told his investment would
double in 4 years if he instead invested in Polar Bear Bullion. Metals’ sales

32
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 34 of 107

e

representative persuaded Texas Investor #2 to invest approximately $289,000
instead of the approximately $50,000 he originally intended to invest in
Precious Metals Bullion

1. Texas Investor #3 was advised to transfer her Qualified Retirement Savings to
a SDIRA to invest in Polar Bear Bullion. She had no knowledge of Precious
Metals Bullion but trusted Metals’ sales representative because he built a
rapport with her by discussing the market for Precious Metals Bullion, the
outlook for her Qualified Retirement Savings, and built up his expertise and
their relationship over approximately a year and a half

m. Texas Investor #4 was advised he should protect his savings by liquidating his
Qualified Retirement Savings, rolling the funds into a SDIRA, and purchasing
Polar Bear Bullion. He was told Precious Metals Bullion were more stable and
secure and a better investment than the stocks in this Qualified Retirement
Savings. Texas Investor #4 was persuaded to liquidate his entire Qualified
Retirement Savings account to buy Precious Metals Bullion instead of the
approximately $50,000 he initially intended to invest in Precious Metals
Bullion. After he purchased Polar Bear Bullion, Metals’ sales representative
advised against selling some of the Precious Metals Bullion to buy a particular
stock.

119. Metals and Barrick have never been registered as IAs, nor have their agents or
Asher or Batashvili been registered as [ARs required under state and/or federal law. Defendants
or their agents never submitted a notice filing with the appropriate State regulator as an JA or
TAR, nor are they exempt from State registration as an IA or IAR.

b. As Investment Advisers or Investment Adviser Representatives, Defendants
Violated Their Fiduciary Duty to Investors and Engaged in Fraud

120. Defendants acted as IAs & IARs. IAs & IARs have a fiduciary duty to their
clients. By acting as IAs & IARs, Defendants have a duty to their clients beyond the general
prohibition on fraud arising from the CEA.

121. The fiduciary duty requires [As & JARs to act primarily for the benefit of their
clients. At a minimum, to avoid violating their fiduciary duty, [As & IARs:

a. Must avoid conflicts of interest with investors;
33
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 35 of 107

e.

Must have reasonable grounds that their recommendations to investors are
suitable based on a reasonable inquiry concerning the investor’s investment
objectives, financial situation and needs, and any other information known or
acquired by the investment adviser after reasonable examination of the
investor’s finances;

May not charge unreasonable fees;

Must disclose material facts to the investors, including conflicts of interest;
and

May not make material misrepresentations or omissions to investors;

122. Defendants violated their fiduciary duty to investors by making recommendations

where they have a conflict of interest with their clients, making unsuitable recommendations,

charging unreasonable fees, failing to disclose conflicts of interest, including those related to

how Defendants and their sales representatives or other agents were paid, and making material

misrepresentations or omissions to investors.

123. Regarding suitability, Defendants engaged in fraud and violated their fiduciary

duty through conduct including, but not limited to, the following:

a.

Defendants targeted primarily senior and retirement-age investors with scare
tactics to instill the fear that investors’ Qualified Retirement Savings,
including securities, were imperiled by government action or market forces;

Defendants failed to make reasonable inquiry into, or take consideration of,
investors’ investment objectives, financial situation and needs, or station in
life when advising investors to liquidate their Qualified Retirement Savings;

Defendants used information gathered about investors’ circumstances to
encourage investment in Precious Metals Bullion instead of using the
information to determine the suitability of the recommendations for the
investors;

Defendants advised investors to transfer their entire Qualified Retirement
Savings to Precious Metals Bullion—a single alternative asset class; and

Defendants failed to advise investors of the recommendation in Metals’

34
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 36 of 107

s

Customer Agreements that no investor should invest more than 20 percent of
the available investment funds in Precious Metals Bullion, and instead advised
Defendants to transfer as much funds as they could, up to their entire
Qualified Retirement Savings.

124. Defendants further violated their fiduciary duty to investors by charging Spreads

that constitute an unreasonable fee. The Spreads disclosed in the Customer Agreements lack

definiteness and are unreasonable at the upper end of the range. Most egregiously, and

fraudulently, the Spreads actually charged investors were far greater than the range represented

in the Customer Agreements. In particular:

a.

The Spread indicated by Metals’ Customer Agreements for IRA transactions
ranged from 2-33% in Customer Agreement #1 and from 1-19.9% in
Customer Agreement #2. The Customer Agreement describes Precious Metals
Bullion products with a Spread of 1-5% and actual purchases of other
Precious Metals Bullion had a Spread of 9%;

The Spread actually charged to investors for Polar Bear Bullion had no
rational relationship to the Spread or fee Metals’ otherwise represented or
charged for other Precious Metals Bullion;

The range of the Spread indicated by Metals’ Customer Agreements for IRA
transactions lacked definiteness and disclosed an unreasonable range, leaving
the true cost to prospective investors uncertain;

Most of the range of the Spread indicated by Metals’ Customer Agreements
for IRA transactions provided a fee far in excess of IAs & IARs’ industry
standards; and

Defendants knew that due to the size of the Spread actually charged investors,
in addition to the upper ranges of the Spread represented in the Customer
Agreements for IRA transactions, investors’ ability to profit and not sustain a
loss on the overpriced Precious Metals Bullion were dependent on the
Prevailing Market Price appreciating significantly above historical all-time
high prices and selling their Precious Metals Bullion could incur additional
transaction costs.

125. Defendants, directly and by and through their sales representatives or other

agents, engaged in fraud and violated their fiduciary duty by making material misrepresentations

35
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 37 of 107

and material omissions in providing investment advice to investors to transfer their Qualified

Retirement Savings, including divesting themselves of securities, and purchase Precious Metals

Bullion from Metals.

126. Defendants, directly and by and through their sales representatives or other

agents, made material misrepresentations and material omissions regarding Qualified Retirement

Savings, including securities, as compared to Precious Metals Bullion which included, but were

not limited to, the following:

a.

Made misleading statements to instill fear in elderly and retirement-aged
investors about their Qualified Retirement Savings in order to justify the
advice to liquidate and transfer these funds to Defendants for purchase of
Precious Metals Bullion;

Misrepresented that the government was going to take their retirement funds
from Qualified Retirement Savings in a “Bail-in” to help banks and
government programs;

Misrepresented that IRA custodians are in bad shape, custodians are likely to
fall apart, and that it is unclear who actually owns the underlying securities
held in Qualified Retirement Savings accounts;

Misrepresented that the government could seize funds held in Qualified
Retirement Savings, but not Precious Metals Bullion accounts;

Misrepresented that Precious Metals Bullion investments could not lose value;
Misrepresented that investors would profit from Precious Metals Bullion;

Misrepresented that Precious Metals Bullion would provide a greater rate of
return that securities;

Misrepresented that the tax benefits of Precious Metals Bullion were better
than securities;

Misrepresented that Precious Metals Bullion were definitively a safer, more
conservative, or less volatile investment than securities; and

Omitted that precious metals involve considerable risk and are at times

36
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 38 of 107

127.

volatile investments that are affected by economic conditions, political events,
and speculative activities.

Defendants, by and through their sales representatives or other agents, made

material misrepresentations and material omissions regarding their connections to and

relationships with conservative media personalities which included, but were not limited to, the

following:

128.

a. Misrepresented that Asher and Batashvili are friends with a conservative

television and radio personality and that this conservative personality
recommended buying Precious Metals Bullion, despite receiving a cease and
desist demand from this media personality to stop touting this purported
affiliation; and

Misrepresented that this conservative television and radio personality was
affiliated with, backed, or endorsed Metals despite receiving a cease and
desist demand from this media personality to stop touting this purported
affiliation.

Defendants, directly and by and through their sales representatives or other

agents, made material misrepresentations and material omissions regarding the experience and

expertise of their sales representatives or other agents which included, but were not limited to,

the following:

Misrepresented and/or omitted their lack of experience in determining
whether securities and other investments constitute suitable investments for
the investor;

Misrepresented or omitted their lack of experience in valuing securities and
calculating market volatility;

Misrepresented or omitted their lack of experience in forecasting economic
conditions, such as the likelihood of recession and the possibility of inflation,
as well as predicting the exchange rate of the Dollar; and

Misrepresented or omitted their experience in determining whether securities
and other investments constitute appropriate products for these elderly
investors.

37
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 39 of 107

.

129. Defendants, directly and by and through their sales representatives or other
agents, made material omissions by failing to disclose information about complaints, including
complaints relating to fraudulent, deceptive, and illegal practices, sent, submitted, or otherwise
levied by prior investors.

130. Defendants, directly and by and through their sales representatives or other
agents, made material omissions by failing to disclose the identities of Defendants’ sales
representatives or other agents during interactions with investors by using false names and not
disclosing the true identity of Defendants’ sales representatives or other agents.

131. Defendants, directly and by and through their sales representatives or other
agents, made material misrepresentations and material omissions regarding their compensation
structure which included, but were not limited to, the following:

a. Misrepresented how the Defendants’ sales representatives or other agents
were compensated; and

b. Failed to reveal conflicts of interest arising from Defendants’ sales
representative compensation being tied to the amount of funds from investors’
Qualified Retirement Savings invested in Precious Metals Bullion.

132. Defendants, directly and by and through their sales representatives or other
agents, made material misrepresentations regarding their Spread and fees, which included, but
were not limited to, the following:

a. Misrepresented to investors that Metals would pay any fees, such as storage
fees, associated with their Precious Metals Bullion for the first 2-5 years,
depending on the investor; and

b. Misrepresented to investors that the funds transferred from Qualified
Retirement Savings and Cash Accounts were used to purchase Precious
Metals Bullion, when in fact Metals and Barrick charged large percentages in
excess of the Prevailing Market Price.

38
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 40 of 107

‘

133. Defendants, directly and by and through their sales representatives or other

agents, made material omissions regarding Defendants’ Spread on Precious Metals Bullion,

which included, but were not limited to, the following:

a.

b.

Failed to disclose the actual Spread charged to investors;

Failed to disclose the method of calculating compensation and amount of
compensation actually paid to sales representatives or other agents who sold
Precious Metals Bullion to investors;

Failed to disclose that the Spreads actually charged and that the Spreads
represented in Customer Agreement #1 and Customer Agreement #2
materially impacted investors’ ability to profit and the risk of loss;

Failed to disclose that an investor’s ability to profit and not sustain a loss on
the Precious Metals Bullion investment was dependent on the Prevailing
Market Price appreciating significantly above historical all-time high prices
and selling their Precious Metals Bullion could incur additional transaction
costs;

Failed to disclose the losses that investors would incur upon transferring their
Qualified Retirement Savings to a SDIRA and purchasing Precious Metals
Bullion based on the Spread actually charged by Metals or the Spread
represented in Customer Agreement #1 and Customer Agreement #2; and

Failed to disclose that Precious Metals Bullion might not appreciate enough to
cover storage and SDIRA fees associated with Precious Metals Bullion
investments.

c. The Fraud Defendants Engaged in Violates Additional States’ Laws

134. The foregoing conduct also violates state laws prohibiting: (1) any person from

making material misrepresentations or omissions in connection with the offer, purchase, or sale

of securities, (2) material misrepresentations or omissions in connection with the offer, purchase,

or sale of commodities, (3) unfair or deceptive trade practices, and (4) financial exploitation of

the elderly.

135. Defendants, directly and by and through their sales representatives or other

39
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 41 of 107

.

agents, used material misrepresentations and omissions as set forth in paragraphs 124 through
131 and elsewhere in this complaint in connection with investors’ sale of securities held in
Qualified Retirement Savings.

136. Through these material misrepresentations and omissions, Defendants solicited
investors to sell securities in order to ultimately gain access to those funds through the sale of
overpriced Precious Metals Bullion. The profits obtained by the Defendants and compensation
paid to their sales representatives or other agents were related to the amount of Qualified
Retirement Savings, including securities, that Defendants convinced investors to liquidate.

137. The conduct described in paragraphs, 55 through 75, 124 through 131, and
elsewhere in this complaint also violates state law governing commodities fraud, unfair or
deceptive trade practices, and financial exploitation of the elderly.

Vv. VIOLATIONS OF THE COMMODITY EXCHANGE ACT AND CFTC
REGULATIONS

COUNT I
Fraud

Violations of Section 6(c)(1) of the CEA, 7 U.S.C. § 9(1) (2018), and CFTC Regulation
180.1(a)(1)-(3), 17 C.F.R. § 180.1(a)(1)-(3) (2019)

(Brought by all Plaintiffs)
138. The allegations in the preceding paragraphs are re-alleged and incorporated herein
by reference.
139. During the Relevant Period, Defendants, individually and also operating as a
common enterprise, and acting through various officers, employees or agents, intentionally or

recklessly, in connection with contracts of sale of commodities in interstate commerce,

40
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 42 of 107

a. Used or employed, or attempted to use or employ, a scheme or artifice to
defraud;

b. Made, or attempted to make untrue or misleading statements of material fact,
or omitted to state material facts necessary to make the statements made not
untrue or misleading; and/or

c. Engaged in, or attempted to engage in, acts, practices, or a course of business
that operated or would operate as a fraud or deceit on Metals’ and Barrick’s
customers.

140. Asaresult of the foregoing conduct, Defendants’ fraudulent conduct violated 7
U.S.C. § 91) (2018) and 17 C.F.R. § 180.1(a)(1)-(3) (2019).

141. The acts, omissions, and failures of Asher and Batashvili and other officials,
agents, or persons acting for Metals and Barrick described in this Complaint, including sales
representatives or other agents, have occurred within the scope of their employment, agency, or
office with Metals and Barrick are deemed to be the acts, omissions, and failures of Metals and
Barrick by operation of Section 2(a)(1)(B) of the CEA, 7 U.S.C. § 2(a)(1)(B) (2018), and CFTC
Regulation 1.2, 17 C.F.R. § 1.2 (2019).

142. Asher and Batashvili controlled Metals and Barrick and have not acted in good
faith or have knowingly induced, directly or indirectly, the acts constituting Metals’ and
Barrick’s violations alleged in this count. As a result, pursuant to Section 13(b) of the CEA,

7 U.S.C. § 13c(b) (2018), Asher and Batashvili are liable for Metals’ and Barrick’s violations of
7 U.S.C. § 9(1) (2018), and 17 C.F.R. § 180.1(a)(1)-(3) (2019), as controlling persons.

143.  Atall times relevant to this Complaint, Asher and Batashvili acted within the
course and scope of their employment, agency, or office with Metals and Barrick. Pursuant to
Section 2(a)(1)(B) of the Act, 7 U.S.C. § 2(a)(1)(B) (2018), and CFTC Regulation 1.2, 17 C.F.R.

§ 1.2 (2019), Metals and Barrick are liable as principals for Asher’s, Batashvili’s, and their other
41
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 43 of 107

e

agents’ acts and omissions in violation of 7 U.S.C. § 9(1) and 17 C.F.R. § 180.1(a)(1)-(3).
144. Each use or employment or attempted use or employment of any manipulative
device, scheme, or artifice to defraud; untrue or misleading statement of fact, omission of
material fact necessary to make statements not untrue or misleading; or act of engaging, or
attempting to engage, in acts, practices or courses of business that operated or would have
operated as a fraud or deceit on Metals’ and Barrick’s investors is alleged as a separate and
distinct violation of 7 U.S.C. § 9(1) and 17 C.F.R. § 180.1(a)(1)-(3).
VI. VIOLATIONS OF THE CODE OF ALABAMA
(Brought by Plaintiff State of Alabama)

Securities Fraud

Definitions

145. The allegations in the preceding paragraphs are re-alleged and incorporated herein
by reference.

146. Section 8-6-2(7), Code of Alabama (1975), defines the term “person” to include a
natural person; a corporation created under the laws of this or any other state, country,
sovereignty, or political subdivision thereof; a partnership; an association; a joint-stock
company; a trust, excluding testamentary trusts, trusts for the benefit of the creator or another,
court-created trusts, or public charitable trusts; and any unincorporated organization.

147. Section 8-6-2(10), Code of Alabama (1975) defines the term “security” broadly to
include, but not limit to, any note, stock, treasury stock, bond, debenture, evidence of
indebtedness, certificate of interest or participation in any profit-sharing agreement, collateral-

trust certificate, preorganization certificate or subscription, transferable share, investment

42
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 44 of 107

e

contract, as well as any instrument of any kind commonly known as a security.

148. Section 8-6-2(18), Code of Alabama (1975), defines an investment adviser as any
person, who, for compensation, engages in the business of advising others, either directly or
through publications or writings, as to the value of securities or as to the advisability of investing
in, purchasing, or selling securities.

149. Section 8-6-2(19), Code of Alabama (1975), defines an investment adviser
representative as any partner, officer, director of (or a person occupying a similar status or
performing similar functions) or other individual employed by or associated with an investment
adviser, except clerical or ministerial personnel, who makes any recommendation or otherwise
renders advice regarding securities; manages accounts or portfolios of clients; determines which
recommendation or advice regarding securities should be given; and/or supervises employees
who perform any of the foregoing.

COUNT 0

Unregistered Investment Adviser and Investment Adviser Representatives
Violations of § 8-6-3(b) and (c), Code of Alabama (1975)

150. The allegations in the preceding paragraphs are re-alleged and incorporated herein
by reference.

151. Section 8-6-3(b) Code of Alabama (1975) makes it unlawful for any person to
transact business in the State of Alabama as an investment adviser or as an investment adviser

representative unless:

(1) He or she is so registered under Article 6 of the Alabama Code (1975);

(2) His or her only clients in this state are investment companies as defined in the
Investment Company Act of 1940, other investment advisers, broker-dealers,

43
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 45 of 107

*

banks, trust companies, savings and loan associations, insurance companies,
employee benefit plans with assets of not less than $1,000,000, and
governmental agencies or instrumentalities, whether acting for themselves or
as trustees with investment control, or other institutional investors as are
designated by rule or order of the commission; or

(3) He or she has no place of business in the state and during any period of 12
consecutive months does not direct business communications in this state in
any manner to more than five clients, other than those specified in the
previous subdivision, whether or not he, she, or any of the persons to whom
the communications are directed is then present in the state.

152. Section 8-6-3(c) Code of Alabama (1975) makes it unlawful for any investment
adviser required to be registered to employ an investment adviser representative unless the
investment adviser representative is registered under Article 6 of the Code of Alabama (1975).

153. Metals and Barrick unlawfully acted as investment advisers by, for compensation,
engaging in the business of advising others, either directly or through publications or writings, as
to the value of securities or as to the advisability of selling securities.

154. Asher and Batashvili unlawfully acted as investment adviser representatives by
being a partner, officer, director of (or a person occupying a similar status or performing similar
functions) or other individual employed by or associated with Metals and Barrick, who made
recommendations or otherwise rendered advice regarding securities; determined which
recommendation or advice regarding securities should be given; and supervised employees, to
include sales representatives or other agents, who performed these functions.

155. During the relevant period, the Defendants were at no time registered as
Investment Advisers or Investment Adviser Representatives in the State of Alabama and had not
perfected an exemption.

156. Asaresult of their conduct, the Defendants violated Sections 8-6-3(b) and (c),

44
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 46 of 107

9

Code of Alabama (1975).
COUNT I

Investment Advice Fraud
Violations of § 8-6-17(b)(2), Code of Alabama (1975)

157. The allegations in the preceding paragraphs are re-alleged and incorporated herein
by reference.

158. Section 8-6-17(b)(2), Code of Alabama (1975), makes it unlawful for any person
who receives, directly or indirectly, any consideration from another person for advising the other
person as to the value of securities or their purchase or sale, whether through the issuance of
analyses or reports or otherwise, to engage in any act, practice, or course of business which
operates or would operate as a fraud or deceit upon the other person.

159. During the relevant period, the Defendants, willfully and unlawfully, directly or
indirectly, by and through others, including their sales representatives or other agents, received
compensation from Alabama investors by fraudulently and deceitfully advising Alabama
investors to sell their securities held in Qualified Retirement Savings, and then use those funds to
purchase Precious Metals Bullion. The fraudulent and deceitful advice resulted in the Defendants
converting the majority of the investment funds to their own benefit without the knowledge of
the Alabama Investors.

160. As aresult of their conduct, the Defendants violated Section 8-6-17(b)(2), Code
of Alabama (1975).

COUNT IV

Material Misrepresentations & Omissions in Connection with the Sale of a Security
Violations of § 8-6-17(a)(2), Code of Alabama (1975)

45
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 47 of 107

“

161. The allegations in the preceding paragraphs are re-alleged and incorporated herein
by reference.

162. Section 8-6-17(a)(2) makes it unlawful for any person, in connection with the
offer, sale, or purchase of any security, directly or indirectly, to make any untrue statement of a
material fact or to omit to state a material fact necessary in order to make the statements made, in
light of the circumstances under which they are made, not misleading.

163. During the relevant period, Defendants, willfully and unlawfully, in connection
with the sale of any security, directly or indirectly, by and through others, including their sales
representatives or other agents, made untrue statements of material fact or omitted to state
material facts necessary in order to make the statements made, in light of the circumstances
under which they are made, not misleading, as contained in the complaint. As a result of the
material misrepresentations and omissions by the Defendants, Alabama investors sold their
securities held in Qualified Retirement Savings, and then used those funds to purchase Precious
Metals Bullion. The material misrepresentations and omissions resulted in the Defendants
converting the majority of the investment funds to their own benefit without the knowledge of
the Alabama Investors.

164. Asa result of their conduct, the Defendants violated Section 8-6-17(a)(2), Code of

Alabama (1975).

46
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 48 of 107

165.

COUNT V

Financial Exploitation of the Elderly
Definitions

Section 13A-6-191(3), Code of Alabama (1975), defines an elderly person as a

person 60 years of age or older.

166.

Section 13A-6-191(2), Code of Alabama (1975), defines deception as occurring

when a person knowingly:

167.

a.

Creates or confirms another's impression which is false and which the
defendant does not believe to be true;

Fails to correct a false impression which the defendant previously has created
or confirmed;

Fails to correct a false impression when the defendant is under a duty to do so;

Prevents another from acquiring information pertinent to the disposition of the
property involved;

Sells or otherwise transfers or encumbers property, failing to disclose a lien,
adverse claim, or other legal impediment to the enjoyment of the property,
whether that impediment is or is not valid, or is not a matter of official record;

Promises performance which the defendant does not intend to perform or
knows will not be performed.

Section 13A-6-191(5), Code of Alabama (1975), defines financial exploitation as

the use of deception, intimidation, undue influence, force, or threat of force to obtain or exert

unauthorized control over an elderly person's property with the intent to deprive the elderly

person of his or her property or the breach of a fiduciary duty to an elderly person by the person's

guardian, conservator, or agent under a power of attorney which results in an unauthorized

appropriation, sale, or transfer of the elderly person's property.

47
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 49 of 107

’

Financial Exploitation of the Elderly
Violations of § 13A-6-195, Code of Alabama (1975)

168. The allegations in the preceding paragraphs are re-alleged and incorporated herein
by reference.

169. Section 13A-6-195 Code of Alabama (1975) makes it unlawful for any person to
financially exploit an elderly person in which the value of the property taken exceeds two
thousand five hundred dollars ($2,500).

170. During the relevant period, the Defendants, by and through others, including their
sales representatives or other agents, intentionally and knowingly used deception to obtain or
exert unauthorized control over the retirement funds of Alabama Investors with the intent to
deprive the Alabama Investors of a majority of their retirement funds. Each Alabama Investor
was 60 years of age or older and lost more than $2,500.00 dollars.

171. Due to the deceptive conduct and statements made by the Defendants, by and
through others, including their sales representatives or other agents, Alabama investors
liquidated Qualified Retirement Savings and purchased Precious Metals Bullion. The deception
resulted in the Defendants converting the majority of the investment funds to their own benefit
without the knowledge of the Alabama Investors.

172. Asaresult of their conduct, the Defendants violated Section 13A-6-195, Code of

Alabama (1975).

48
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 50 of 107

. |

VII. VIOLATIONS OF THE ALASKA STATUTES
(Brought by Plaintiff State of Alaska)
COUNT VI

Unfair Trade Practices
Violations of Alaska Stat. § 45.50.471

173. The allegations in the preceding paragraphs are re-alleged and incorporated herein
by reference.

174. Alaska Stat. § 45.50.471(a) provides that “Unfair or deceptive acts or practices in
the conduct of trade or commerce are declared to be unlawful.”

175. Alaska Stat. § 45.50.471(b) provides that “[t]he terms ‘unfair methods of
competition’ and ‘unfair or deceptive acts or practices’ include the following acts: ...

(11) engaging in any other conduct creating a likelihood of confusion or of
misunderstanding and that misleads, deceives, or damages a buyer or a
competitor in connection with the sale or advertisement of goods or services;

(12) using or employing deception, fraud, false pretense, false promise,
misrepresentation, or knowingly concealing, suppressing, or omitting a
material fact with intent that others rely upon the concealment, suppression, or
omission in connection with the sale or advertisement of goods or services
whether or not a person has in fact been misled, deceived, or damaged;

(35) violating Alaska Stat. § 45.63 (solicitations by telephonic means) ...

176. Metals, Barrick, Batashvili, and Asher, and their agents or employees, engaged in
conduct creating a likelihood of confusion or misunderstanding that mislead, deceived, or
damaged buyers in connection with the sale or advertisement of goods.

177. Metals, Barrick, Batashvili, and Asher, and their agents or employees, used or

employed deception, fraud, false pretense, false promise, misrepresentation, or knowingly

concealed, suppressed, or omitted material facts with the intent that others rely upon the

49
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 51 of 107

concealment, suppression, or omission in connection with the sale or advertisement of goods.

178. Alaska Stat. § 45.63.010(a) provides that:

A person may not sell or attempt to sell property or services by telephonic means
if the person makes substantially the same offer on substantially the same terms to
two or more persons, unless the telephone seller is registered with the Department
of Law at least 30 days before the solicitation campaign.

179. Alaska Stat. § 45.63.100(a)(4) and (5) provide that:

(4) “solicitation campaign” means a sale or attempt to sell property or services by
telephonic means by making substantially the same offer on substantially the
same terms to two or more persons.

(5) “telephone seller” means a person required to be registered under Alaska Stat.
§ 45.63.010.

180. Through telephonic means, Metals, Barrick, Batashvili, and Asher, and their
employees or agents, offered to sell or sold substantially similar property or services on
substantially similar terms to two or more persons, but did not register with the Department of
Law. Specifically, Metals, Barrick, Batashvili, and Asher, directly and by and through their
agents or employees, sold Precious Metals Bullion to at least eight Alaska investors at a Spread
so high it consumed more than half of the amount initially invested and used similar standard
form agreements for each transaction.

181. As described herein, Metals, Barrick, Batashvili, and Asher engaged in unfair and
deceptive acts or practices in violation of Alaska Stat. § 45.50.471 related to the sale of Precious
Metals Bullion and related financial services.

182. Batashvili and Asher had actual knowledge, were recklessly indifferent, or knew

that it was highly probable that Metals and Barrick or the agents and employees of Metals and

Barrick were engaging in unfair or deceptive acts or practices. Batashvili and Asher had the

50
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 52 of 107

.

authority to control the unfair or deceptive acts or practices that Metals, Barrick, and their
employees or agents engaged in. Batashvili and Asher are thus liable for any such violations of
Alaska Stat. § 45.50.471 committed by Metals or Barrick, regardless of whether Batashvili and
Asher personally committed the violations.

183. Because Metals and Barrick are a common enterprise, Metals and Barrick are
both liable for any violations of Alaska Stat. § 45.50.471.

184. Batashvili and Asher used Metals and Barrick to perpetuate the fraudulent
scheme. Batashvili and Asher are thus liable for any violations of Alaska Stat. § 45.50.471,
regardless of whether Batashvili and Asher personally committed the violations.

VIII. VIOLATIONS OF THE CALIFORNIA STATUTES

(Brought by Plaintiff State of California)
COUNT VII

Unlicensed Investment Advice
(Cal. Corp. Code, § 25230)

185. The allegations in the preceding paragraphs are re-alleged and incorporated herein
by reference.

186. An “investment adviser” is defined under the Corporate Securities Law of 1968
(CSL) (Corp. Code, § 25000 et seq.) section 25009 in relevant part as “any person who, for
compensation, engages in the business of advising others . . . as to the value of securities or as to
the advisability of . . . selling securities ...”

187. California Corporations Code section 25230 provides, in relevant part:

(a) It is unlawful for any investment adviser to conduct business as an
investment adviser in this state unless the investment adviser has first

51
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 53 of 107

188.

189.

applied for and secured from the commissioner a certificate, then in effect,
authorizing the investment adviser to do so or unless the investment
adviser is exempted by the provisions of Chapter 1 (commencing

with Section 25200) of this part or unless the investment adviser is subject
to Section 25230.1.

California Corporations Code section 25403 provides:

(a) Every person who with knowledge directly or indirectly controls and induces
any person to violate any provision of this division or any rule or order thereunder
shall be deemed to be in violation of that provision, rule, or order to the same
extent as the controlled and induced person.

(b) Any person that knowingly provides substantial assistance to another
person in violation of any provision of this division or any rule or order
thereunder shall be deemed to be in violation of that provision, rule, or
order to the same extent as the person to whom the assistance was
provided.

(c) It shall be unlawful for any person directly or indirectly to do any act
or thing which would be unlawful for that person to do under any
provision of this division or any rule or order thereunder through or by any
other person.

(d) Nothing in this section shall be construed to limit the power of the state to
punish any person for any conduct which constitutes a crime under any other

statute.

At all relevant times, Defendants working from their Beverly Hills, California

offices conducted business as investment advisers without a certificate from the Commissioner,

or a valid exemption, in violation of CSL section 25230 by the conduct described in this

complaint including warning senior citizens that the stock market was due for an imminent,

major crash, worse than 2008, and advising investors to sell securities to purchase Precious

Metals Bullion to save and protect their investment because the government could seize

retirement savings and bank accounts, but not Precious Metals Bullion holdings. Defendants

further warned investors that leaving investments in the securities markets was dangerous to

52
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 54 of 107

%

investors’ financial future. Defendants gained, and investors lost, when investors sold securities
and purchased overpriced Precious Metals Bullion.

190. Alternatively, Metals and Barrick violated CSL section 25230 and Batashvili and
Asher, as Metals and Barrick’s founders and owners, knowingly controlled and induced, or
knowingly substantially assisted, Metals and Barrick’s violations of CSL section 25230, by the
conduct described in this complaint including: (1) hiring, training, and supervising sales
representatives or other agents, (2) training sales representatives or other agents to provide
investors with securities market and Precious Metals Bullion advice, and (3) training sales
representatives or other agents to advise investors to sell their Qualified Retirement Savings to
purchase Precious Metals Bullion.

COUNT VI

Investment Adviser Fraud
(Cal. Corp. Code § 25235)

191. The allegations in the preceding paragraphs are re-alleged and incorporated herein
by reference.
192. California Corporations Code section 25235 provides, in relevant part:
It is unlawful for any investment adviser, directly or indirectly, in this
state:
(a) To employ any device, scheme, or artifice to defraud any client or
prospective client.
(b) To engage in any transaction, practice, or course of business which
operates or would operate as a fraud or deceit upon any client or
prospective client.

193.  Atall relevant times, Defendants violated CSL section 25235 by the conduct

described in this complaint including operating a scheme to defraud investors out of their

53
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 55 of 107

*

retirement savings by misrepresenting to elderly and retirement aged investors that the securities
markets would imminently crash, worse than the 2008 crash, and that the government could seize
funds held in retirement accounts but not Precious Metals Bullion accounts, which were safer
and less volatile than securities accounts and could not lose value. Inexperienced, trusting, senior
citizens allowed Defendants to choose the Precious Metals Bullion they purchased. Defendants
deceptively placed approximately 90% of all investors’ investments in overpriced Polar Bear
Bullion and Barrick Bullion. Defendants failed to disclose: (1) the risks associated with investing
in Precious Metals Bullion, (2) conflicts of interest arising from Defendants’ compensation being
tied to the amount of funds invested, and (3) the Markup on the overpriced Precious Metals
Bullion.

194. Alternatively, Metals and Barrick violated CSL section 25235 and Batashvili and
Asher as Metals’ and Barrick’s founders and owners, knowingly controlled and induced, or
knowingly substantially assisted, Metals and Barrick’s violations of CSL section 25235, by: (1)
hiring, training, and supervising sales representatives or other agents, (2) training sales
representatives or other agents to provide investors with securities market and Precious Metals
Bullion advice; (3) training sales representatives or other agents to direct investors to sell their
Qualified Retirement Savings to purchase Precious Metals Bullion, (4) choosing the Precious
Metals Bullion that trusting, inexperienced, senior citizens purchased, and placing approximately
90% of all investors’ investments in the overpriced Polar Bear Bullion and Barrick Bullion ; and
(5) failing to disclose Defendants’ Markup, leading to investors’ immediate loss, when investors

purchased the overpriced Precious Metals Bullion.

54
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 56 of 107

*

195.
by reference.

196.

197.

198.

COUNT IX

Commodities Fraud
(Cal. Corp. Code, § 29536)

The allegations in the preceding paragraphs are re-alleged and incorporated herein

California Corporations Code section 29536 provides:

It is unlawful for any person, directly or indirectly, in connection with the
purchase or sale of, the offer to sell, the offer to purchase, the offer to enter into,
or the entry into, a commodity, commodity contract, or commodity option to do
any of the following:

(a) To willfully employ any device, scheme, or artifice to defraud.

(b) To willfully make any false report, enter any false record, make any
untrue statement of a material fact, or omit to state a material fact
necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading.

(c) To willfully engage in any transaction, act, practice, or course of
business which operates or would operate as a fraud or deceit upon any
persons.

(d) To willfully misappropriate or convert the funds, security, or property of any
other person

California Corporations Code section 29552 provides:
Any person who materially assists in any violation of this law, or any rule or order
of the commissioner under this law, is jointly and severally liable with any other

person liable under this law for the violation.

Under California Commodity Law of 1990 (CCL) (Corp. Code, § 29500 et seq.)

sections 29504 and 29515, precious metals including gold and silver coins and bullion are

“commodities.”

199.

Under CCL section 29505, a “commodity contract” means “any account,

55
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 57 of 107

agreement, or contract for the purchase or sale, primarily for speculation or investment purposes
and not for consumption by the offeree or purchaser . . ..”

200. At all relevant times, Defendants offered to sell and sold, and offered to purchase
and purchased, commodities and entered into commodity contracts from its principal place of
business in Beverly Hills, California.

201. CCL section 29536 applies to the transactions, agreements, or contracts offered
by Defendants.

202. At all relevant times Defendants violated CCL section 29536 by the conduct
described in this complaint including employing a scheme to defraud investors out of their
retirement savings by misrepresenting to elderly and retired aged investors that the securities
markets would imminently crash, worse than the 2008 crash, and that the government could seize
funds held in retirement accounts but not Precious Metals Bullion accounts, which were safer
and less volatile than securities accounts and could not lose value. Inexperienced, trusting, senior
citizens allowed Defendants to choose the Precious Metals Bullion they purchased. Defendants
deceptively placed approximately 90% of all investors’ investments in overpriced Polar Bear
Bullion and Barrick Bullion. Defendants failed to disclose: (1) the risks associated with investing
in Precious Metals Bullion, (2) conflicts of interest arising from Defendants’ compensation being
tied to the amount of funds invested, and (3) the Markup on the overpriced Precious Metals
Bullion.

203. Alternatively, Metals and Barrick violated CCL section 29536 and Batashvili and
Asher as Metals and Barrick’s founders and owners knowingly controlled and induced, or

knowingly substantially assisted, Metals and Barrick’s violations of CCL section 29536, by the
56
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 58 of 107

¥

conduct described in this complaint including: (1) hiring, training, and supervising sales
representatives or other agents, (2) training sales representatives or other agents to provide
investors with securities market and Precious Metals Bullion advice, (3) training sales
representatives or other agents to direct investors to sell their Qualified Retirement Savings to
purchase Precious Metals Bullion, (4) choosing the Precious Metals Bullion that trusting,
inexperienced, senior citizens purchased, and placing approximately 90% of all investors’
investments in the overpriced Polar Bear Bullion and Barrick Bullion ; and (5) failing to disclose
Defendants’ Markup, leading to investors’ immediate loss, when investors purchased the
overpriced Precious Metals Bullion.

IX. VIOLATIONS OF THE COLORADO STATUTES

(Brought by Plaintiff State of Colorado)
COUNT X

Commodities Fraud
§§ 11-53-107(1)(a)-(c), C.R.S.

204. The allegations in the preceding paragraphs are re-alleged and incorporated herein
by reference.

205. In connection with the purchase or sale of a commodity contract or option, the
offer to sell or offer to purchase a commodity contract or option, the offer to enter into a
commodity contract or option, or the entry into a commodity contract or option, Defendants,
directly or indirectly, in violation of § 11-53-107(1)(a}(c), C.R.S., did:

a. Cheat or defraud, attempt to cheat or defraud, or employ a device, scheme, or
artifice to defraud;

b. Make a false report, enter a false record, make an untrue statement of material
fact or omit to state a material fact necessary to make the statements made, in
57
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 59 of 107

‘

light of the circumstances under which they were made, not misleading; or

c. Engage in a transaction, act, practice, or course of business, including without
limitation any form of advertising or solicitations, which operates or would
operate as a fraud or deceit on Metals customers or potential customers.

206. At all times relevant to this Complaint, Batashvili and Asher acted within the
scope of their employment or office with Metals and Barrick. Pursuant to § 11-53-109(1),
C.R.S., Metals and Barrick are liable as principals for Batashvili’s and Asher’s violations of
§ 11-53-107, C.R.S.

207. At all times relevant to this Complaint, Defendants Batashvili and Asher
controlled Metals and Barrick and have not acted in good faith or have knowingly induced,
directly or indirectly, the acts constituting Metals’ and Barrick’s violations alleged in this Count.
As a result, pursuant to § 11-53-109(2), C.R.S., Defendants Asher and Batashvili are liable for
Metals’ and Barrick’s violations of § 11-53-107, C.R.S.

COUNT XI

Securities Fraud
Violations of §§ 11-51-501(1)(a), (b) and (c), C.R.S.

208. The allegations in the preceding paragraphs are re-alleged and incorporated herein
by reference.
209. In connection with the sale of securities in Colorado, the Defendants, directly or
indirectly:
a. employed a device, scheme or artifice to defraud;

b. made written and oral untrue statements of material fact or omitted to state
material facts necessary to make the statements made, in light of the
circumstances under which they were made, not misleading; or

c. engaged in acts, practices or courses of business which operated and would
58
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 60 of 107

.

operate as a fraud and deceit on investors;
all in violation of § 11-51-501(1), C.R.S.
X. VIOLATIONS OF FLORIDA STATUTES

(Brought by Plaintiff State of Florida)
COUNT XII

Deceptive and Unfair Trade Practices
Violations of Fla. Stat. 501.204

210. The allegations in the preceding paragraphs are re-alleged and incorporated herein
by reference.

211. Atleast 60 or more Florida consumers, including consumers aged 60 or older,
relied on the Defendants’ misrepresentations, false statements, and omissions of material fact,
which were made through phone, email, and written communications, in deciding to purchase
Precious Metals Bullion or other bullion from the Defendants.

212. At least 60 or more Florida consumers opened SDIRAs at the recommendation of
the Defendants or their sales agents to facilitate the transactions.

213. Certain of these Florida consumers purchased more than one form of Polar Bear
Bullion at the recommendation of the Defendant or their sales agents.

214. At least 60 or more Florida consumers have suffered harm, and certain Florida
consumers continue to suffer harm, associated with the Defendants’ deceptive and unfair trade
practices.

215. Section 501.204(1), Florida Statutes, the Florida Deceptive and Unfair Trade
Practices Act (“FDUTPA”), provides that unfair methods of competition, unconscionable acts or

practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce are
59
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 61 of 107

‘

unlawful. Misrepresentations, false statements or omissions of material fact constitute deceptive
acts or practices prohibited by FDUTPA.

216. Section 501.203(7), Florida Statutes, defines “consumer” as “an individual; child,
by and through its parent or legal guardian; business; firm; association; joint venture;
partnership; estate; trust; business trust; syndicate; fiduciary; corporation; any commercial entity,
however denominated; or any other group or combination.”

217. Section 501.203(8), Florida Statutes, defines “trade or commerce” as “the
advertising, soliciting, providing, offering, or distributing, whether by sale, rental, or otherwise,
of any good or service, or any property, whether tangible or intangible, or any other article,
commodity, or thing of value, wherever situated.”

218. During the Relevant Period, Defendants and their agents or employees,
individually or as a common enterprise, violated Section 501.204(1), Florida Statutes, in each of
60 or more transactions with Florida consumers, because they made representations or omissions
of material fact in trade or commerce to Florida consumers which were likely to mislead a
consumer acting reasonably in the circumstances to the consumer’s detriment.

COUNT XII

Commodities Prohibited Practices - Fraud
Violations of Fla. Stat. 517.275

219. The allegations in the preceding paragraphs are re-alleged and incorporated herein
by reference.
220. Section 517.275, Florida Statutes, provides “[i]t is unlawful and a violation of this

chapter for any person to engage in any act or practice in or from this state, which act or practice

60
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 62 of 107

*

constitutes a violation of any provision of the Commodity Exchange Act, 7 U.S.C. ss. 1 et seq.,
as amended, or the rules and regulations of the Commodity Futures Trading Commission
adopted under that act as amended.”

221. During the Relevant Period, Defendants and their agents or employees,
individually or as a common enterprise, violated the Commodity Exchange Act as set forth in
Count I of this Complaint, in each of 60 or more transactions with Florida investors, and thereby
violated Section 517.275, Florida Statutes, on 60 or more occasions.

XI. VIOLATIONS OF THE GEORGIA CODE
(Brought by Plaintiff State of Georgia)

COUNT XIV

Unregistered Investment Adviser
Violations of Ga. Code Ann. § 10-5-32

222. The allegations in the preceding paragraphs are re-alleged and incorporated herein
by reference.
223. Ga. Code Ann. § 10-5-2 provides in relevant part:

A. “Investment adviser” means a person that, for
compensation, engages in the business of advising others, either
directly or through publications or writings, as to the value of
securities or the advisability of investing in, purchasing, or selling
securities or that, for compensation and as a part of a regular
business, issues or promulgates analysis or reports concerning
securities. The term includes a financial planner or other person
that, as an integral component of other financially related services,
provides investment advice to others for compensation as part of a
business or that holds itself out as providing investment advice to
others for compensation

B. “Investment adviser representative” means an
individual employed by or associated with an investment adviser

61
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 63 of 107

or federal covered investment adviser who makes any
recommendations or otherwise gives investment advice regarding
securities, manages accounts or portfolios of clients, determines
which recommendation or advice regarding securities should be
given, provides investment advice or holds herself or himself out
as providing investment advice, receives compensation to solicit,
offer, or negotiate for the sale of or for selling investment advice,
or supervises employees who perform any of the foregoing.

224. Ga.Code Ann. § 10-5-32 provides in relevant part:
A. It is unlawful for a person to transact business in
this state as an investment adviser unless the person is registered
under this chapter as an investment adviser or is exempt from
registration as an investment adviser.
B. It is unlawful for an individual to transact business
in this state as an investment adviser representative unless the
individual is registered under this chapter as an investment adviser
representative or is exempt from registration as an investment
adviser.
225. Ga. Code Ann. § 10-5-33 provides in relevant part:
It is unlawful for an individual to transact business in this state as an
investment adviser representative unless the individual is registered under this
chapter as an investment adviser representative or is exempt from registration
as an investment adviser
226. Metals unlawfully acted as an investment adviser because Metals, for
compensation, engaged in the business of advising another, directly and/or through publications
or writings, with respect to the sale of securities or to the advisability of investing in, purchasing,
or selling securities.
227. Metals has not been registered with the Commissioner, nor has Metals submitted

a notice filing with the Commissioner at any time.

228. Barrick unlawfully acted as an investment adviser because Barrick, for

62
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 64 of 107

e

compensation, engaged in the business of advising another, directly and/or through publications
or writings, with respect to the sale of securities or to the advisability of investing in, purchasing,
or selling securities.

229. Barrick has not been registered with the Commissioner, nor has Barrick submitted
a notice filing with the Commissioner at any time.

230. Batashvili and Asher unlawfully acted as investment adviser representatives,
because Batashvili and Asher, for compensation, are employed, appointed, and/or authorized by
Metals, an investment adviser, to solicit clients for Metals and they are providing investment
advice to Metals’ clients on behalf of Metals.

231. Asaresult of the foregoing unlawful conduct, Metals, Barrick, Batashvili, and
Asher violated Ga. Code Ann. § 10-5-32 and Ga. Code Ann § 10-5-33.

COUNT XV

Securities Fraud
Violations of Ga. Code Ann. § 10-5-51

232. The allegations in the preceding paragraphs are re-alleged and incorporated herein
by reference.

233. Ga. Code Ann. § 10-5-51 provides, in relevant part, that it is unlawful for a person
that advises others for compensation, either directly or indirectly, or through publications or
writings, as to the value of securities or the advisability of investing in, purchasing, or selling
securities or that, for compensation and as part of a regular business, issues or promulgates
analyses or reports relating to securities: (1) [t]o employ a device, scheme, or artifice to defraud

another person; or (2) [t]o engage in an act, practice, or course of business that operates or would

63
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 65 of 107

%

operate as a fraud or deceit upon another person.

234. Metals and Barrick, acting through various officers, employees, or agents, and
Batashvili and Asher in connection with the rendering of investment advice, (1) employed a
device, scheme, or artifice to defraud another person; or (2) engaged in an act, practice, or course
of business that operates or would operate as a fraud or deceit upon another person.

235. Asaresult of the foregoing unlawful conduct, Metals, Barrick, Batashvili, and
Asher violated S Ga. Code Ann. § 10-5-51.

COUNT XVI

Unlawful Solicitation and Sale of Commodities
Violations of Ga. Code Ann. § 10-5A-2

236. The allegations in the preceding paragraphs are re-alleged and incorporated herein

by reference.
237. Ga. Code Ann. § 10-5A-1 provides in relevant part:

A. “Commodity” means, except as otherwise specified by the
Commissioner by rule, regulation, or order . . . any metal or
mineral

B. “Precious metal” means the following in either coin,
bullion, or other form:

(A) Silver;

(B) Gold;

(C) Platinum;

(D) Palladium;

(E) Copper; and

(F) Such other items as the Commissioner may specify by rule,
regulation, or order.

238. Ga. Code Ann. § 10-5A-2 provides in relevant part:

Except as otherwise provided in Code Section 10-5A-3 or 10-5A-
4, no person shall solicit the purchase or sale of or offer to sell or
purchase any commodity under any commodity contract or under

64
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 66 of 107

6

any commodity option or offer to enter into as seller or purchaser
any commodity contract or commodity option.

239. Ga. Code Ann. § 10-5A-~-7 provides in relevant part:
A. The act, omission, or failure of any official, agent, or other
person acting for any individual, association, partnership,
corporation, or trust within the scope of his employment or office
shall be deemed the act, omission, or failure of such individual,
association, partnership, corporation, or trust, as well as of such
official, agent, or other person.
B. Every person who directly or indirectly controls another
person liable under any provision of this chapter . . . is also liable
jointly and severally with and to the same extent as such other
person.
240. Metals unlawfully solicited the sale of precious metals and sold precious metals to
Georgia investors.
241. Metals has never been registered with the Commissioner, nor has Metals
submitted a notice filing with the Commissioner at any time.
242. Barrick unlawfully solicited the sale of precious metals and sold precious metals
to Georgia investors.
243. Barrick has never been registered with the Commissioner, nor has Barrick
submitted a notice filing with the Commissioner at any time.
244. Batashvili and Asher unlawfully solicited the sale of precious metals and sold
precious metals to Georgia investors, because Batashvili and Asher are employed, appointed,
and/or authorized by Metals to solicit the sale of precious metals and sell precious metals on

behalf of Metals.

245. Asaresult of the foregoing conduct, Metals, Barrick, Batashvili, and Asher

65
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 67 of 107

violated Ga. Code Ann. § 10-5A-2.

COUNT XVII

Commodities Fraud
Violations of Ga. Code Ann. § 10-5A-6

246. The allegations in the preceding paragraphs are re-alleged and incorporated herein
by reference.

247. Ga. Code Ann. § 10-5A-6 provides in relevant part, that in connection with the
solicitation of a purchase or sale of, the offer to sell, the offer to purchase, the offer to enter into,
or the entry into of any commodity contract or commodity option:

No person shall directly or indirectly in connection with the solicitation of
a purchase or sale of, the offer to sell, the offer to purchase, the offer to
enter into, or the entry into of any commodity contract or commodity
option. :

(1) Cheat or defraud, or attempt to cheat or defraud, any
other person or employ any device, scheme, or artifice to
defraud any other person;

(2) Willfully make any false report, enter any false record,
or make any untrue statement of a material fact or fail to
state a material fact necessary in order to make the
statements made, in the light of the circumstances under
which they were made, not misleading;

(3) Engage in any transaction, act, practice, or course of
business, including, without limitation, any form of
advertising or solicitation, which operates or would operate
as a fraud or deceit upon any person; or

(4) Willfully misappropriate or convert the funds, security,
or property of any other person in connection with the
solicitation of a purchase or sale of, the offer to sell, the
offer to purchase, the offer to enter into, or the entry into of
any commodity contract or commodity option subject to the
provisions of Code Section 10-5A-2, Code Section 10-5A-

66
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 68 of 107

.

3, or paragraph (2) or (4) of subsection (a) of Code Section
10-SA-4.

248. Metals and Barrick, acting through various officers, employees, or agents, and
Batashvili and Asher, in connection with the solicitation to sell and the sale of precious metals:
(1) Cheated or defrauded, or attempted to cheat or defraud, another person or employed a device,
scheme, or artifice to defraud another person; (2) willfully made a false report, entered a false
record, or made an untrue statement of a material fact or failed to state a material fact necessary
in order to make the statements made, in the light of the circumstances under which they were
made, not misleading; (3) engaged in a transaction, act, practice, or course of business, including,
without limitation, any form of advertising or solicitation, which operated or would operate as a
fraud or deceit upon another person; or (4) willfully misappropriated or converted the funds,
security, or property of another person in connection with the solicitation of a purchase or sale
of, the offer to sell, the offer to purchase, the offer to enter into, or the entry into of any
commodity contract or commodity option.

249. Asaresult of the foregoing unlawful conduct, Metals, Barrick, Batashvili, and
Asher violated Ga. Code Ann. § 10-5A-6.

XII. VIOLATIONS OF KENTUCKY STATUTES
(Brought by Plaintiff State of Kentucky)

COUNT XVII

Unregistered Investment Adviser
Violations of KRS 292.330(8)

250. The allegations in the preceding paragraphs are re-alleged and incorporated herein

by reference.

67
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 69 of 107

*

251. KRS 292.310(11) defines “Investment adviser” as “any person who, for
compensation, directly or indirectly, engages in the business of advising others, either directly or
through publications or writings, as to the value of securities or as to the advisability of investing
in, purchasing, or selling securities, or who, for compensation and as a part of a regular business,
issues or promulgates analyses or reports concerning securities.”

252. KRS 292.310(19) defines “Security”, in relevant part, as,

“[Ajny note, stock, treasury stock, bond, debenture, evidence of
indebtedness, certificate of interest or participation in any profit-
sharing agreement, collateral-trust certificate, preorganization
certificate or subscription, transferable share, investment contract,
life settlement investment, voting-trust certificate, certificate of
deposit for a security; fractional undivided interest in oil, gas, or
other mineral rights; or, in general, any interest or instrument
commonly known as a “security.”

253. KRS 292.330(8) makes it “unlawful for any person to transact business in this
state as an investment adviser unless the person is registered under this chapter as an investment
adviser or is exempt from registration under subsection (9) of this section.”

254. Based on the facts set forth above, Defendants, directly and by and through their
agents or representatives, in direct contravention of KRS 292.330(8), transacted business as an
investment adviser by advising clients to roll their stock-funded IRAs, a security, into self-
directed IRAs invested in Precious Metals Bullion, despite failing to be registered as an

investment adviser under KRS Chapter 292 and accordingly violated KRS 292.330(8).

COUNT XVIX

Securities Fraud
Violations of KRS 292.320(1)

255. The allegations in the preceding paragraphs are re-alleged and incorporated herein

68
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 70 of 107

.

by reference.

256. Pursuant to KRS 292.320(1), “[i]t is unlawful for any person, in connection with
the offer, sale, or purchase of any security, directly or indirectly:

(a) To employ any device, scheme, or artifice to defraud;

(b) To make any untrue statement of a material fact or to omit to state a material

fact necessary in order to make the statements made, in the light of the

circumstances under which they are made, not misleading; or

(c) To engage in any act, practice, or course of business which operates or would

operate as a fraud or deceit upon any person.”

257. Defendants, directly and by and through their agents or representatives, employed
a device, scheme, or artifice to defraud, made an untrue statement of a material fact or to omitted
to state a material fact necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading; or engaged in an act, practice, or
course of business which operated or would operate as a fraud or deceit upon any person.”
Defendants therefore violated KRS 292.320(1).

XIII. VIOLATIONS OF THE MARYLAND CODE
(Brought by Plaintiff State of Maryland)
COUNT XX

Unregistered Investment Adviser and Investment Adviser Representative
Violations of Md. Code, Corps. & Assn’s § 11-401(b)(1)

258. The allegations in the preceding paragraphs are re-alleged and incorporated herein

by reference.

69
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 71 of 107

.

259. The Maryland Securities Act, Md. Code, Corps. & Assn’s § 11-101(i)(1) provides
in relevant part:
260. Investment adviser” means a person who, for compensation:

(i) Engages in the business of advising others, either directly or
through publications or writings, as to the value of securities or as
to the advisability of investing in, purchasing, or selling securities,
or who, for compensation and as a part of a regular business, issues
or promulgates analyses or reports concerning securities; or

(ii) Provides or offers to provide, directly or indirectly, financial
and investment counseling or advice, on a group or individual
basis; or

(iii) Holds out as an investment adviser in any way, including
indicating by advertisement, card, or letterhead, or un any other
manner indicates that the person is, a financial or investment
“planner”, “counselor,” “consultant,” or any other similar type of
adviser or consultant.

261. The Maryland Securities Act, Md. Code, Corps. & Assn’s § 11-101(j) provides in
relevant part:

“Investment adviser representative” or “representative” means any
partner, officer, director of (or a person occupying a similar status
or performing similar functions) or other individual who is
employed by or associated with an investment adviser, or who has
a place of business located in this State and is employed by or
associated with a federal covered adviser . . and who:

(i) Makes any recommendations or otherwise renders investment
advice to clients;

(ii) Represents an investment adviser in rendering [investment
adviser services];

(iii) Manages accounts or portfolios of clients;

(iv) Determines which recommendation or investment advice
should be given with respect to a particular client account;

(v) Solicits, offers, or negotiates for the sale of or sells investment
advisory services;

(vi) Directly supervises employees who perform any of the
foregoing; or

(vii) Holds out as an investment adviser.

70
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 72 of 107

.

262. The Maryland Securities Act, Md. Code, Corps. & Assn’s § 11-401(b)(1),
provides in relevant part that a person may not transact business in this State as an investment
adviser or as an investment adviser representative unless the person is registered as an
investment adviser or an investment adviser representative under this subtitle.

263. Metals and Barrick have never been registered in Maryland as an investment
adviser nor is Metals exempt from registration.

264. Metals and Barrick unlawfully acted as investment advisers by: (1) for
compensation advising investors regarding the value of securities or as to the advisability of
investing in, purchasing, or selling securities, (2) by providing, directly or indirectly, financial
and investment counseling to investors, and (3) by holding itself out as an investment adviser.

265. Batashvili and Asher have never been registered in Maryland as investment
adviser representatives nor are they exempt from registration.

266. Batashvili and Asher, as partners, officers, or directors of Metals and Barrick,
unlawfully acted as investment adviser representatives by: (1) making any recommendations or
otherwise rendering investment advice to clients, (2) representing Metals and Barrick in
rendering investment adviser services, (3) determining which recommendation or investment
advice should be given with respect to a particular client account, (4) soliciting, offering, or
negotiating for the sale of or sells investment advisory services, (5) directly supervising
employees who perform any investment adviser representative services, and (6) holding out as an
investment adviser.

267. Asaresult of the foregoing unlawful conduct, Metals, Barrick, Batashvili, and

71
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 73 of 107

s

Asher violated the Maryland Securities Act, Md. Code, Corps. & Assn’s § 11-401(b)(1).

268.
by reference.

269.

270.

COUNT XXI

Employment of Unregistered Investment Adviser Representative

Violations of Md. Corps. & Assn’s § 11-402(b)(1)

The allegations in the preceding paragraphs are re-alleged and incorporated herein

Md. Code, Corps. & Assn’s § 11-402(b)(1) provides in relevant part:
An investment adviser required to be registered may not employ or associate with
an investment adviser representative unless the representative is registered under

this subtitle.

Metals and Barrick, acting as an investment adviser required to be registered,

employed and associated with Batashvili, Asher, and numerous other individuals as investment

adviser representatives.

271.

As a result of the foregoing unlawful conduct, Metals and Barrick violated Md.

Code, Corps. & Assn’s § 11-402(b)(1).

272.
by reference.

273.

COUNT XXII

Securities Fraud
Violations of Md. Code, Corps. & Assn’s § 11-301

The allegations in the preceding paragraphs are re-alleged and incorporated herein

Md. Code, Corps. & Assn’s § 11-302(1) provides in relevant part:

It is unlawful for any person, in connection with the offer, sale, or
purchase of any security, directly or indirectly to:

(1) Employ any device, scheme, or artifice to defraud;
(2) Make any untrue statement of a material fact or omit to state a

72
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 74 of 107

+

material fact necessary in order to make the statements made, in
light of the circumstances under which they are made, not
misleading; or

(3) Engage in any act, practice, or course of business which
operates or would operate as a fraud or deceit on any person.

274. In connection with the sale of securities held by Marylanders primarily for
retirement purposes, Metals and Barrick, acting through various officers, employees, or agents,
and Batashvili and Asher, employed a device, scheme, or artifice to defraud, made untrue
statements of material fact and omitted to state material facts necessary in order to make the
statements made, in light of the circumstances under which they were made, not misleading, or
engaged in acts, practices, and courses of business which operates or would operate as a fraud or
deceit on any person.

275. Based on the foregoing conduct, Metals, Barrick, Batashvili, and Asher violated
Md. Code, Corps. & Assn’s § 11-302(1).

COUNT XXIII

Fraud and Unethical Business Practices in Investment Advisory Activities
Violations of Md. Code, Corps. & Assn’s § 11-302 and COMAR 02.02.05.03

276. The allegations in the preceding paragraphs are re-alleged and incorporated herein

by reference.
277. Md. Code, Corps. & Assn’s § 11-302 provides in relevant part:

(a) It is unlawful for any person who receives, directly or
indirectly, any consideration from another person for advising the
other person as to the value of securities or their purchase or sale,
or for acting as an investment adviser or representative under § 1 1-
101(i) and Q) of this title, whether through the issuance of
analyses, reports, or otherwise to:

(1) Employ any device, scheme, or artifice to defraud the other

73
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 75 of 107

”

person;
(2) Engage in any act, practice, or course of business which
operates or would operate as a fraud or deceit on the other person;
[or]

(3) Engage in dishonest or unethical practices.

(c) In the solicitation of or dealings with advisory clients, it is
unlawful for any person willfully to make any untrue statement of
a material fact, or omit to state a material fact necessary in order to
make the statements made, in light of the circumstances under
which they are made, not misleading.

278. COMAR 02.02.05.03 provides in relevant part:

(B) An investment adviser is a fiduciary and has a duty to act
primarily for the benefit of its clients. While the extent and nature
of this duty varies according to the nature of the relationship
between an investment adviser and its clients and _ the
circumstances of each case, and investment adviser may not
engage in unethical business practices, including the following:

(1) Recommending to a client to whom investment supervisory,
management, or consulting services are provided the purchase,
sale, or exchange of a security without reasonable grounds to
believe that the recommendation is suitable for the client on the
basis of information furnished by the client after reasonable
inquiry concerning the client's investment objectives, financial
situation and needs, and any other information known or acquired
by the investment adviser after reasonable examination of the
client's financial records.

(8) Misrepresenting to an advisory client or prospective advisory
client the qualifications of the investment adviser, or an investment
adviser representative employed by or associated with the
investment adviser or an employee of the investment adviser, or
misrepresenting the nature of the advisory services being offered
or fees to be charged for that service, or omitting to state a material
fact necessary to make the statements made _ regarding
qualifications, services, or fees, in light of the circumstances under
which they are made, not misleading.

(10) Charging a client an unreasonable advisory fee in light of the
fees charged by other investment advisers providing essentially the

74
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 76 of 107

same services.

(12) Guaranteeing a client that a certain or specific result will be
achieved, for example, gain or no loss, as a result of the advice that
will be rendered.

279. Metals and Barrick, acting through various officers, employees, or agents, and
Batashvili and Asher, while advising Marylanders as to the value of securities for their purchase
or sale, or while acting as investment advisers or representatives employed a device, scheme, or
artifice to defraud, in violation of Md. Code, Corps. & Assn’s § 11-302.

280. Metals and Barrick, acting through various officers, employees, or agents, and
Batashvili and Asher, while advising Marylanders as to the value of securities for their purchase
or sale, or while acting as investment advisers or representatives engaged in acts, practices, and
courses of business which operate or would operate as a fraud or deceit on any person in
violation of Md. Code, Corps. & Assn’s § 11-302.

281. Metals and Barrick, acting through various officers, employees, or agents, and
Batashvili and Asher, while advising Marylanders as to the value of securities for their purchase
or sale, or while acting as an investment adviser or representative, willfully to made untrue
statements of material fact, or omitted to state material facts necessary in order to make the
statements made, in light of the circumstances under which they are made, not misleading in
violation of Md. Code, Corps. & Assn’s § 11-302.

282. Metals and Barrick, acting through various officers, employees, or agents, and
Batashvili and Asher, while advising Marylanders as to the value of securities for their purchase

or sale, or while acting as an investment adviser or representative, engaged in unethical or

dishonest business practices in violation of Md. Code, Corps. & Assn’s § 11-302 and COMAR
75
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 77 of 107

%

02.02.05.03.
XIV. VIOLATIONS OF THE SOUTH CAROLINA CODE
(Brought by Plaintiff State of South Carolina)

COUNT XXIV

Unregistered Investment Adviser and Investment Adviser Representative
Violations of S.C. Code Ann. § 35-1-403 to 35-1-404

283. The allegations in the preceding paragraphs are re-alleged and incorporated herein

by reference.
284. South Carolina Code Ann. § 35-1-102(15), provides in relevant part:

“Investment adviser” means a person that, for compensation, engages in the
business of advising others, either directly or through publications or
writings, as to the value of securities or the advisability of investing in,
purchasing, or selling securities or that, for compensation and as a part of a
regular business, issues or promulgates analyses or reports concerning
securities. The term includes a financial planner or other person that, as an
integral component of other financially related services, provides
investment advice regarding securities to others for compensation as part of
a business or that holds itself out as providing investment advice regarding
securities to others for compensation.

285. South Carolina Code Ann. § 35-1-102(16), provides in relevant part:

“Investment adviser representative” means an individual employed by or
associated with an investment adviser or federal covered investment adviser
and who makes any recommendations or otherwise gives investment advice
regarding securities, manages securities accounts or portfolios of clients,
determines which recommendation or advice regarding securities should be
given, provides investment advice regarding securities or holds herself or
himself out as providing investment advice regarding securities, receives
compensation to solicit, offer, or negotiate for the sale of or for selling
investment advice regarding securities, or supervises employees who
perform any of the foregoing.

286. It is unlawful for a person to transact business in South Carolina as an investment

76
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 78 of 107

a

adviser unless the person is registered under this chapter as an investment adviser or is exempt
from registration as an investment adviser. S. C. Code Ann. § 35-1-403(a).

287. [tis unlawful for an individual to transact business in this State as an investment
adviser representative unless the individual is registered under this chapter as an investment
adviser representative or is exempt from registration as an investment adviser representative. S.
C. Code Ann. § 35-1-404(a).

288. Metals unlawfully acted as an investment adviser because Metals, for
compensation, engaged in the business of advising another, directly and/or through publications
or writings, with respect to the value of securities or to the advisability of investing in,
purchasing, or selling securities, despite not being registered as an investment adviser under the
Act, in violation of S.C. Code Ann. § 35-1-403(a).

289. Batashvili and Asher, as partners, officers, or directors of Metals, unlawfully
acted as investment adviser representatives because they, directly and through their sales
representatives or other agents, made recommendations or otherwise gave investment advice
regarding securities, managed securities accounts or portfolios of clients, determined which
recommendation or advice regarding securities should be given, provided investment advice
regarding securities or held herself or himself out as providing investment advice regarding
securities, received compensation to solicit, offer, or negotiate for the sale of or for selling
investment advice regarding securities, or supervised employees who perform any of the
foregoing, despite not being registered as an investment adviser representative under the Act, in
violation of S.C. Code Ann. § 35-1-404(a).

290. Therefore, Defendants violated the South Carolina Uniform Securities Act of

77
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 79 of 107

¥

2005.
COUNT XXV

Securities Fraud
Violations of S.C. Code Ann. § 35-1-501(1)-(3) and § 35-1-502(a)

291. The allegations in the preceding paragraphs are re-alleged and incorporated herein

by reference.
292. South Carolina Code Ann. § 35-1-501(1)-(3), provides in relevant part:

It is unlawful for a person, in connection with the offer, sale, or

purchase of a security, directly or indirectly:

a. employed a device, scheme or artifice to defraud;

b. made untrue statements of a material fact or omitted to state a
material fact necessary in order to make the statements made,
in light of the circumstances under which they were made, not
misleading; or

c. engaged in acts, practices, or courses of business that operated
or would operate as a fraud or deceit upon another person.

293. The Defendants participated in the offer or sale of securities by means of a
scheme to defraud, with untrue statements of material fact or omissions to state material facts
necessary in order to make the statements, in light of the circumstances under which they were
made, not misleading (the buyers not knowing of the untruths or omissions), or engaged in acts,
practices, or courses of business that operated as a fraud on the investors. Therefore, Defendants
violated 8.C. Code Ann. § 35-1-501(1)-(3).

294. South Carolina Code Ann. § 35-1-502(a), provides in relevant part:

It is unlawful for a person that advises others for compensation, either directly or
indirectly or through publications or writings, as to the value of securities or the
advisability of investing in, purchasing, or selling securities or that, for

compensation and as part of a regular business, issues or promulgates analyses or
reports relating to securities:

78
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 80 of 107

¥

(1) to employ a device, scheme, or artifice to defraud another
person; or
(2) to engage in an act, practice, or course of business that operates or would
operate as a fraud or deceit upon another person
295. Metals and Barrick, acting through various officers, employees, or agents, and
Batashvili and Asher in connection with the rendering of investment advice, (1) employed a
device, scheme, or artifice to defraud another person; or (2) engaged in an act, practice, or course
of business that operated or would operate as a fraud or deceit upon another person. Therefore,
Defendants violated S$.C. Code Ann. § 35-1-502(a).
296. Therefore, Defendants violated the South Carolina Uniform Securities Act of

2005.

COUNT XXVI

Unlawful Solicitation and Sale of Commodities
Violations of S.C. Code Ann. § 39-73-20

297. The allegations in the preceding paragraphs are re-alleged and incorporated herein

by reference.
298. South Carolina Ann. § 39-73-10(13), provides in relevant part:

(4) “Commodity” means, except as otherwise specified by the administrator
. a metal or mineral, including a precious metal, a gem, or gemstone
whether characterized as precious, semi-precious, or otherwise. . .

(9) “Commodity option” means an account, an agreement, or a contract
giving a party the right but not the obligation to purchase or sell one or
more commodities or one or more commodity contracts, or all of the
foregoing, whether characterized as an option, privilege, indemnity, bid,
offer, put, call, advance guaranty, decline guaranty, or otherwise. ...

13) “Precious metal” means the following in either coin, bullion, or other
&
form:
(a) silver;

79
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 81 of 107

(b) gold;

(c) platinum;

(d) palladium;

(e) copper;

(f) other items the administrator may specify by regulation.

299. South Carolina Code Ann. § 39-73-20, provides in relevant part:

Except as otherwise provided in Section 39-73-30 or Section 39-73-40 no
person may sell or purchase or offer to sell or purchase a commodity under
commodity contract or under commodity option or offer to enter into or
enter into as seller or purchaser a commodity contract or a commodity
option.

300. South Carolina Code Ann. 39-73-70, provides in relevant part:

(A) The act, omission or failure of an official, an agent, or another person
acting for an individual, an association, a partnership, a corporation, or a
trust within the scope of his employment or office is deemed the act,
omission or failure of the individual, association, partnership, corporation,
or trust as well as of the official, agent, or other person.

(B) Every person who directly or indirectly controls another person liable
under this chapter, every partner, officer, or director of the other person,
every person occupying a similar status or performing similar functions,
every employee of the other person who materially aids in the violation also
is liable jointly and severally with and to the same extent as the other
person, unless the person who also is liable by virtue of this section sustains
the burden of proof that he did not know and in exercise or reasonable care
could not have known of the existence of the facts by reason of which the
liability is alleged to exist.

301. Metals unlawfully solicited the sale of precious metals and sold precious metals to
South Carolina investors.

302. Metals has never been registered with the South Carolina Secretary of State’s
Office, nor has Metals submitted a notice filing with the South Carolina Secretary of State’s

Office at any time.

80
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 82 of 107

+.

303. Batashvili and Asher, directly and by and through their sales representatives or
other agents, unlawfully solicited the sale of precious metals and sold precious metals to South
Carolina investors, because Batashvili and Asher are employed, appointed, and/or authorized by
Metals to solicit the sale of precious metals and sell precious metals on behalf of Metals.

304. Asaresult of the foregoing conduct, Metals, Batashvili, and Asher violated S.C.
Code Ann. § 39-73-20.

305. Therefore, the Defendants violated the South Carolina State Commodity Code,
S.C. Code Ann. § 39-73-10, et. seq.

COUNT XXVIII

Commodities Fraud
Violations of S.C. Code Ann. § 39-73-60 (1)-(4)

306. The allegations in the preceding paragraphs are re-alleged and incorporated herein
by reference.

307. South Carolina Code Ann. § 39-73-60 (1)-(4), provides in relevant part that no
person, directly or indirectly, in or in connection with the purchase or sale of, the offer to sell, the
offer to purchase, the offer to enter into, or the entry into of, a commodity contract or commodity
option, may:

a. Cheat or defraud, attempt to cheat or defraud, or employ a device, a scheme,
or an artifice to defraud;

b. Make a false report, enter a false record, or make an untrue statement of
material fact or omit to state a material fact necessary in order to make the
statements made, in light of the circumstances under which they were made,
not misleading;

c. Engage in a transaction, an act, a practice, or a course of business, including
without limitation a form of advertising or solicitation, which operates or
would operate as a fraud or deceit on Metals customers or potential customers;

81
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 83 of 107

or
d. misappropriate or convert the funds, security, or property of a person.

308. Metals, acting through various officers, employees, or other agents, and Batashvili
and Asher, in connection with the solicitation to sell and the sale of precious metals: (1) cheated
or defrauded, or attempted to cheat or defraud, another person or employed a device, scheme, or
artifice to defraud another person; (2) made a false report, entered a false record, or made an
untrue statement of a material fact or omitted to state a material fact necessary in order to make
the statements made, in the light of the circumstances under which they were made, not
misleading; (3) engaged in a transaction, act, practice, or course of business, including, without
limitation, any form of advertising or solicitation, which operated or would operate as a fraud or
deceit upon another person; or (4) misappropriated or converted the funds, security, or property
of another person, in connection with the solicitation of a purchase or sale of, the offer to sell, the
offer to purchase, the offer to enter into, or the entry into of any commodity contract or
commodity option.

309. Therefore, the Defendants violated the South Carolina State Commodity Code,

S.C. Code Ann. § 39-73-10, et. seq.

82
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 84 of 107

XV. VIOLATIONS OF THE TEXAS SECURITIES ACT
(Brought by Plaintiff State of Texas)

COUNT XXVIII

Unregistered Investment Adviser and Investment Adviser Representative
Violations of Tex. Rev. Civ. Stat. Ann. art. 581-12

310. The allegations in the preceding paragraphs are re-alleged and incorporated herein
by reference.

311. The Texas Securities Act makes it unlawful for a person to act or render services
as an investment adviser or investment adviser representative in Texas, including rendering
investment advice, unless the person is registered under the Texas Securities Act.

312. The Texas Securities Act defines an investment adviser as “a person who, for
compensation, engages in the business of advising another, either directly or through
publications or writings, with respect to the value of securities or to the advisability of investing
in, purchasing, or selling securities... .”

313. The Texas Securities Act defines “investment adviser representative” as “each
person or company who, for compensation, is employed, appointed, or authorized by an
investment adviser to solicit clients for the investment adviser or who, on behalf of the
investment adviser, provides investment advice, directly or through subagents...to the
investment adviser’s clients.”

314. The acts, omissions, and failures of Asher and Batashvili and other officials,

agents, or persons acting for Metals described in this Complaint, including sales representatives

or other agents, have occurred within the scope of their employment or agency with Metals and

83
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 85 of 107

are deemed to be the acts, omissions, and failures of Metals.

315. Metals, acting through various officers, employees, or agents, and Batashvili and
Asher, unlawfully acted as an investment adviser because Metals, for compensation, engaged in
the business of advising another, directly and/or through publications or writings, with respect to
the value of securities or to the advisability of investing in, purchasing, or selling securities.

316. Batashvili and Asher unlawfully acted as investment adviser representatives
because Batashvili and Asher, for compensation, are employed, appointed, and/or authorized by
Metals, an investment adviser, to solicit clients for Metals and they are providing investment
advice to Metals’ clients, on behalf of Metals.

317. Metals, Batashvili, and Asher did not register with the Commissioner nor did they
submit a notice filing with the Commissioner at any time.

318. These unlawful acts and practices of Metals, Batashvili, and Asher were
committed against Texas residents age 65 and older.

319. Asaresult of the foregoing unlawful conduct, Metals, Batashvili, and Asher
violated Article 581-12 of the Texas Securities Act and unless permanently enjoined are
reasonably likely to continue to violate the Texas Securities Act.

COUNT XXIX

Securities Fraud
320. The allegations in the preceding paragraphs are re-alleged and incorporated herein
by reference.
321. Article 581-32 of the Texas Securities Act makes it unlawful for a person to

engage in or about to engage in fraud or fraudulent practices in connection with the rendering of

84.
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 86 of 107

t

services as an investment adviser or investment adviser representative.

322. Article 581-4 of the Texas Securities Act defines “fraud” or “fraudulent practice”
to “include any misrepresentations, in any manner, of a relevant fact; any promise or
representation or predication as to the future not made honestly and in good faith, or an
intentional failure to disclose a material fact; the gaining, directly or indirectly, through the sale
of a security, of an underwriting or promotion fee or profit, selling or managing commission or
profit, so gross or exorbitant as to be unconscionable; any scheme device or other artifice to
obtain such profit, fee, or commission; provided, that nothing herein shall limit or diminish the
full meaning of the terms “fraud,” “fraudulent,” and “fraudulent practice” as applied or accepted
in courts of law or equity.”

323. The acts, omissions, and failures of Asher and Batashvili and other officials,
agents, or persons acting for Metals described in this Complaint, including sales representatives
or other agents, have occurred within the scope of their employment or agency with Metals and
are deemed to be the acts, omissions, and failures of Metals.

324. Metals, acting through various officers, employees, or other agents, and Batashvili
and Asher, in connection with the rendering of investment advice, have and continue to
intentionally fail to disclose the following material facts:

a. Precious Metals Bullion involve considerable risk and market prices are at

times volatile and may be affected by economic conditions, political events,
and speculative activities; and

b. Information about complaints, including complaints relating to fraudulent,
deceptive, and illegal practices sent, submitted, or otherwise levied by prior
investors.

325. Metals, acting through various officers, employees, or other agents, and Batashvili

85
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 87 of 107

«

and Asher, in connection with the rendering of investment advice, have misrepresented and are
continuing to misrepresent relevant facts to potential investors. These misrepresentations
include:

a. Metals does not charge fees for the purchase of Precious Metals Bullion;

b. Potential investors only pay the retail prices of the Precious Metals Bullion;
and

c. Advising potential investors that investments in Precious Metals Bullion are
safe and conservative investments but stating on their website and in their
Customer Agreements that investments in Precious Metals Bullion are not
safe and conservative investments.

326. These unlawful acts and practices of Metals, Batashvili, and Asher were
committed against Texas residents age 65 and older.

327. Asaresult of the foregoing unlawful conduct, Metals, Batashvili, and Asher have
engaged in and are engaging in fraud and fraudulent practices in connection with rendering
investment advice in violation of Article 581-32 the Texas Securities Act, and unless
permanently enjoined are reasonably likely to continue to engage in fraud or fraudulent practices

in connection with rendering investment advice in violation of the Texas Securities Act.

XVI. DISGORGEMENT OF FUNDS FROM RELIEF DEFENDANT TOWER EQUITY

COUNT XXX

Disgorgement of Funds from Relief Defendant
(Brought by all Plaintiffs)
328. The allegations in the preceding paragraphs are re-alleged and incorporated herein
by reference.

329. During the Relevant Period, Relief Defendant Tower Equity received funds
86
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 88 of 107

and/or property as a result of Defendants’ fraudulent conduct and has received benefits or
otherwise has been unjustly enriched thereby.

330. Relief Defendant Tower Equity has no legitimate entitlement to or interest in all
of the funds and/or property received as a result of the Defendants’ fraudulent conduct.

331. Relief Defendant Tower Equity should be required to disgorge funds and/or
property up to the amount it received from Defendants’ fraudulent conduct or the value of those

funds that it may have subsequently transferred to third parties.

XVII. RELIEF REQUESTED
332. The CFTC and the States respectfully request that this Court, as authorized by
Section 6c of the CEA, 7 U.S.C. § 13a-1 (2018), Section 6d(1) of the CEA, 7 U.S.C. § 13a-2(1)
(2018), 28 U.S.C § 1367(1) (2018), and pursuant to its own equitable powers:

A. Find that Defendants violated Section 6(c)(1) of the CEA, 7 U.S.C. § 9(1) (2018),
and CFTC Regulation 180.1(a)(1)-(3), 17 C.F.R. § 180.1(a)(1)-(3) (2019);

B. Find that Defendants violated the laws of the States as set forth above;

C. Enter an order of permanent injunction enjoining Defendants and their affiliates,
agents, servants, employees, successors, assigns, attorneys, and all persons in
active concert with them, who receive actual notice of such order by personal
service or otherwise, from violating 7 U.S.C. § 9(1) and 17 C.F.R. § 180.1(a)(1)-
(3) and the laws of the States.

D. Enter an order of permanent injunction restraining and enjoining Defendants and

their affiliates, agents, servants, employees, successors, assigns, attorneys, and all

87
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 89 of 107

persons in active concert with them, from directly or indirectly:

1)

2)

3)

4)

5)

6)

)

Trading on or subject to the rules of any registered entity (as that term is
defined by Section 1a(40) of the CEA, 7 U.S.C. § 1a(40) (2018));
Entering into any transactions involving “commodity interests” (as that
term is defined in Regulation 1.3, 17 C.F.R. § 1.3 (2019)), for accounts
held in the name of any Defendant or for accounts in which any Defendant
has a direct or indirect interest;

Having any commodity interests traded on any Defendant’s behalf;
Controlling or directing the trading for or on behalf of any other person or
entity, whether by power of attorney or otherwise, in any account
involving commodity interests;

Soliciting, receiving, or accepting any funds from any person for the
purpose of purchasing or selling of any commodity interests;

Applying for registration or claiming exemption from registration with the
CFTC in any capacity, and engaging in any activity requiring such
registration or exemption from registration with the CFTC except as
provided for in CFTC Regulation 4.14(a)(9), 17 C.F.R. § 4.14(a)(9)
(2019);

Acting as a principal (as that term is defined in CFTC Regulation 3.1 (a),
17 C.F.R. § 3.1(a) (2019)), agent, or any other officer or employee of any
person registered, exempted from registration, or required to be registered

with the CFTC except as provided for in 17 C.F.R. § 4.14(a)(9) (2019);
88
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 90 of 107

*

and

8) Acting as a broker-dealer or investment adviser or associating with a
licensed broker-dealer or investment adviser, in violation of the laws of
the States.

E. Enter an order directing Defendants as well as any third-party transferee and/or
successors thereof, to disgorge, pursuant to such procedure as the Court may
order, all benefits received including, but not limited to, salaries, commissions,
loans, fees, revenues, and trading profits derived, directly or indirectly, from acts
or practices which constitute violations of the CEA or CFTC Regulations or the
Laws of the States, as described herein, during the Relevant Period, including pre-
judgment and post-judgment interest;

F, Enter an order directing Relief Defendant Tower Equity, including any third-party
transferee and/or successors thereof, to disgorge, pursuant to such procedure as
the Court may order, all benefits received including, but not limited to, funds,
salaries, commissions, loans, fees, revenues, and trading profits derived, directly
or indirectly, from acts or practices which constitute violations of the CEA or
CFTC Regulations, or the laws of the States, including pre-judgment and post-
judgment interest;

G. Enter an Order requiring Defendants to make restitution, pursuant to such
procedure as the Court may order, to persons who have sustained losses
proximately caused by Defendants’ violations of the CEA or CFTC Regulations,

or the laws of the States, as described herein, including pre-judgment and post-

89
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 91 of 107

®

judgment interest;

H. Enter an order directing Defendants to rescind, pursuant to such procedures as the
Court may order, all contracts and agreements, whether implied or express,
entered into between Defendants and any of the investors whose funds were
received by Defendants as a result of Defendants’ violations of the CEA or CFTC
Regulations, or the laws of the States, as described herein;

I. Enter an order directing Defendants to pay a civil monetary penalty assessed by
the Court, in an amount not to exceed the penalty prescribed by Section 6c(d)(1)
of the CEA, 7 U.S.C. § 13a-1(d)(1) (2018), as adjusted for inflation pursuant to
the Federal Civil Penalties Inflation Adjustment Act Improvements Act of 2015,
Pub. L. 114-74, title VII, § 701, 129 Stat. 584, 599-600, see Regulation 143.8,

17 C.F.R. § 143.8 (2019), for each violation of the CEA or CFTC Regulations,
and pay civil monetary penalties and/or damages pursuant to the laws of the
States during the Relevant Period;

J. Enter an order requiring Defendants to pay costs and fees as permitted by
28 U.S.C. §§ 1920 and 2413(a)(2) (2018) and the laws of the States;

K. Enter an order appointing a temporary and permanent receiver; and

L. Enter an order providing such other and further relief as this Court may deem

necessary and appropriate under the circumstances.

90
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 92 of 107

’

Dated: September 22, 2020

Respectfully submitted,

mG / Z Ee

JONMARC BUFFA pro hac vice pending

jbuffa@cftc.gov
California Bar # 217324

RICHARD FOELBER pro hac vice pending

rfoelber@cftc.gov
Illinois Bar # 0840904

Attorneys for Plaintiff

COMMODITY FUTURES TRADING
COMMISSION

1155 21“ Street. NW

Washington. DC 20580

(202) 418-5000

FOR THE STATE OF ALABAMA
By: /s/ Jeffery A. “Beau” Brown, Jr

JEFFERY A. “BEAU” BROWN. JR.. pro hac vice
pending

Beau.Brown@asc.alabama.gov

Alabama Bar No. 7258R80B

ANNE GUNTER, pro hac vice pending
anne.gunter@asc.alabama.gov
Alabama Bar No. 4666N91P

Attorneys for Plaintiff

STATE OF ALABAMA
SECURITIES COMMISSION
445 Dexter Avenue, Suite 12000
Montgomery, AL 36104
Telephone: (334) 322-8586

Fax: (334) 242-0240

91
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 93 of 107

AS

FOR THE STATE OF ALASKA
By: /s/ Robert Schmidt

ROBERT SCHMIDT, pro hac vice pending
rob.schmidt@alaska.gov

Alaska Bar No. 9909048

JOHN HALEY

john.haley@alaska.gov

Alaska Bar No. 1402010

Attorneys for Plaintiff

STATE OF ALASKA

OFFICE OF ATTORNEY GENERAL
1031 West Fourth Avenue, Suite 200
Anchorage, Alaska 99501

Telephone: (907) 269-6645

Fax: (907) 276-3697

FOR THE STATE OF ARIZONA
By: /s/ Christopher Nichols

CHRISTOPHER NICHOLS, pro hac vice pending
cnichols@azcc.gov
Arizona Bar No. 029958

Attorney for Plaintiff

ARIZONA CORPORATION COMMISSION
1300 W. Washington St.

Phoenix, AZ 85007

Telephone: (602) 542-0639

Fax: (602) 714-8120

FOR THE STATE OF CALIFORNIA

By: /s/ Danielle Stoumbos

MARY ANN SMITH
MaryAnn.Smith@dbo.ca.gov

92
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 94 of 107

x

SEAN ROONEY

Sean.Rooney@dbo.ca.gov

DANIELLE A. STOUMBOS, pro hac vice pending
California Bar No. 264784
Danielle.Stoumbos@dbo.ca.gov

Attorneys for Plaintiff

STATE OF CALIFORNIA

DEPARTMENT OF BUSINESS OVERSIGHT
320 West Fourth Street, Suite 750

Los Angeles, California 90013

Telephone: (213) 503-2046

Fax: (213) 576-7181

FOR THE STATE OF COLORADO
PHILIP J. WEISER
Attorney General of the State of Colorado

By: /s/ Janna Fischer

JANNA FISCHER™, pro hac vice pending
janna.fischer@coag.gov

Colorado Bar No. 44952

ROBERT FINKE*%, pro hac vice pending
robert.finke@coag.gov

Colorado Bar No. 40756

*Counsel of Record

Attomeys for Plaintiff
SECURITIES COMMISSIONER
FOR THE STATE OF COLORADO
1300 Broadway, 8th Floor

Denver, Colorado 80203

Telephone: (720) 508-6374

Fax: (720) 508-6037

FOR THE STATE OF DELAWARE
KATHLEEN JENNINGS
Attorney General of the State of Delaware

By: /s/ Katherine M. Devanney
93
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 95 of 107

»

KATHERINE M. DEVANNEY, pro hac vice
pending

Deputy Attorney General

Delaware Bar No. 6356

Texas Bar No. 24116281
katherine.devanney@delaware.gov

JILLIAN LAZAR

Director of Investor Protection

Delaware Bar No. 6049
jillian.lazar@delaware.gov

Delaware Department of Justice
820 N. French St.

Wilmington, DE 19801
Telephone: (302) 577-8356
Fax: (302) 577-6987

Attorneys for Plaintiff the State of Delaware

FOR THE STATE OF FLORIDA
ASHLEY MOODY
Attorney General for the State of Florida

By: /s/ Victoria Butler

VICTORIA BUTLER, pro hac vice pending
Assistant Attorney General
Director of Consumer Protection

victoria.butler@myfloridalegal.com
Florida Bar No. 861250

Attorney for Plaintiff

STATE OF FLORIDA

OFFICE OF THE ATTORNEY GENERAL
Department of Legal Affairs

3507 E Frontage Rd, Suite 325

Tampa, FL 33607-1795

Telephone: (813) 287-7950

Fax: (813) 281-5515

94
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 96 of 107

s

By: /s/ A. Gregory Melchior

A. GREGORY MELCHIOR, pro hac vice pending
Assistant General Counsel

greg.melchior@flofr.com
Florida Bar No. 407290

Attomey for Plaintiff

STATE OF FLORIDA

OFFICE OF FINANCIAL REGULATION
1313 Tampa Street, Suite 615

Tampa, Florida 33602-3394

Telephone: (813) 218-5327

Fax: (813) 272-2498

FOR THE STATE OF GEORGIA
By: /s/ Logan B. Winkles

LOGAN B. WINKLES, pro hac vice pending
Georgia Bar No. 136906
Iwinkles@law.ga.gov

RONALD J. STAY, pro hac vice pending
Georgia Bar No. 621732

rstay@law.ga.gov

Attomeys for Plaintiff
OFFICE OF THE GEORGIA
SECRETARY OF STATE
Georgia Department of Law
40 Capitol Square SW
Atlanta, GA 30334
Telephone: (404) 458-3434
Fax: (404) 657-3239

95
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 97 of 107

»

FOR THE STATE OF HAWAII
By: /s/ Rayni M. Nakamura-Watanabe

RAYNI M. NAKAMURA-WATANABE, pro hac
vice pending

Hawaii Bar No. 9032-0
RNakamur@dcca.hawaii.gov

PATRICIA J. MOY

Hawaii Bar No. 5845-0

PMoy@dcca.hawaii.gov

Attorneys for Plaintiff

STATE OF HAWAII

SECURITIES ENFORCEMENT BRANCH
335 Merchant Street, Suite 205

Honolulu, Hawaii 96813

Telephone: (808) 586-2740

Fax: (808) 586-3977

FOR THE STATE OF IDAHO

OFFICE OF THE ATTORNEY GENERAL
STATE OF IDAHO

LAWRENCE G. WASDEN

By: /s/ Loren Messerly

LOREN MESSERLY, pro hac vice pending
Deputy Attorney General

loren.messerly@finance.idaho.gov
Idaho Bar No. 7434

Attorney for Plaintiff

STATE OF IDAHO

IDAHO DEPARTMENT OF FINANCE
P.O. Box 83720

Boise, ID 83720-0031

Telephone: (208) 332-8093

Fax: (208) 332-8099

96
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 98 of 107

FOR THE STATE OF INDIANA

OFFICE OF THE INDIANA ATTORNEY
GENERAL

Patricia Orloff Erdmann

Chief Counsel of Litigation

By: /s/ Jefferson S. Garn

JEFFERSON S. GARN, pro hac vice pending
Deputy Attorney General
Jefferson.Garn@atg.in.gov

Indiana Bar No. 29921-49

Attorney for Plaintiff

STATE OF INDIANA

INDIANA SECURITIES COMMISSIONER
302 W. Washington Street

IGCS — 5" Floor

Indianapolis, IN 46204

Fax: (317) 232-7979

FOR THE STATE OF KANSAS
By: /s/ Thomas E. Knutzen

THOMAS E. KNUTZEN, pro hac vice pending
Special Assistant Attorney General

tom.knutzen@ks.gov
Kansas Bar No. 24471

Attomey for Plaintiff

OFFICE OF THE KANSAS SECURITIES
COMMISSIONER

1300 SW Arrowhead Road

Topeka, KS 66604

Telephone: (785) 296-7890

Fax: (785) 296-6872

97
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 99 of 107

%

FOR THE STATE OF KENTUCKY
By: /s/ Gary Stephens

GARY STEPHENS, pro hac vice pending
Gary.stephens@ky.gov

Kentucky Bar No. 87740

CATHERINE FALCONER
Catherine.falconer@ky.gov

Attorneys for Plaintiff

STATE OF KENTUCKY

DEPARTMENT OF FINANCIAL INSTITUITONS
500 Mero St. 2SW19

Frankfort, KY 40601

Telephone: (502) 782-9052

Fax: (502) 573-8787

FOR THE STATE OF MAINE
By: /s/ Gregg D. Bernstein

GREGG D. BERNSTEIN, pro hac vice pending
gregg.bernstein@maine.gov
Maine Bar No. 8424

Attorney for Plaintiff

STATE OF MAINE SECURITIES
ADMINISTRATOR

6 State House Station

Augusta, Maine 04333

Telephone: (207) 626-8800

Fax: (207) 626-8828

FOR THE STATE OF MARYLAND

BRIAN E. FROSH

ATTORNEY GENERAL OF THE STATE OF
MARYLAND

By: /s/ Max F. Brauer
98
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 100 of 107

’

MAX F. BRAUER, pro hac vice pending
Assistant Attorney General
mbrauer@oag.state.md.us

Maryland State Does Not Use Bar Numbers

Attomey for Plaintiff

STATE OF MARYLAND EX REL
MARYLAND SECURITIES COMMISSIONER
200 Saint Paul Place

Baltimore, MD 21202

Telephone: (410) 576-6950

Fax: (410) 576-6532

FOR THE PEOPLE OF MICHIGAN
By: /s/ Aaron W. Levin

PEOPLE OF THE STATE OF
MICHIGAN, by DANA NESSEL
ATTORNEY GENERAL

Aaron W. Levin, pro hac vice pending
Assistant Attorney General
levina@michigan.gov

Michigan Bar No. P81310

Attorney for Plaintiff

Michigan Department of Attorney General
525 W. Ottawa Street,

P.O. Box 30736

Lansing, MI 48909

Telephone: (517) 335-7632

Fax: (517) 335-7632

FOR THE STATE OF MISSISSIPPI

By: /s/ Seth Shannon

SETH SHANNON, pro hac vice pending
seth.shannon@ago.ms.gov

99
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 101 of 107

Mississippi Bar No. 103466
CRYSTAL UTLEY SECOY
crystal.utley@ago.ms.gov

Attorneys for Plaintiff

STATE OF MISSISSIPPI

OFFICE OF THE ATTORNEY GENERAL
P.O. Box 220

Jackson, MS 39205

Telephone: (769) 237-6406

Fax: (601) 359-4231

FOR THE STATE OF NEBRASKA
L. JAY BARTEL

Bureau Chief

Legal Services Bureau

By: /s/ Joshua R. Shasserre

JOSHUA R. SHASSERRE, pro hac vice pending
Assistant Attorney General

Nebraska Bar No. 23885
joshua.shasserre@nebraska.gov

Attomey for Plaintiff
STATE OF NEBRASKA
2115 State Capitol
Lincoln, NE 68509
Telephone: (402) 471-3888
Fax: (402) 471-3297

FOR THE STATE OF NEVADA

By: /s/ Erin M. Houston

ERIN M. HOUSTON, pro hac vice pending
Deputy Secretary of State, Securities Administrator

Nevada Bar No. 11814
ehouston@sos.nv.gov

100
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 102 of 107

a

Attorney for Plaintiff

STATE OF NEVADA

Office of the Nevada Secretary of State
Securities Division

2250 North Las Vegas Blvd., Suite 400
North Las Vegas, NV 89030
Telephone: (702) 486-2440

Fax: (702) 486-2452

FOR THE STATE OF NEW MEXICO
By: /s/ Alissa N. Berger

ALISSA N. BERGER, pro hac vice pending
Securities Enforcement Prosecutor

New Mexico Securities Division

New Mexico Bar No. 21769
Alissa.Berger@state.nm.us

Attorney for Plaintiff

STATE OF NEW MEXICO

New Mexico Securities Division

New Mexico Regulation and Licensing Department
5500 San Antonio Rd NE

Albuquerque, New Mexico 87109

Telephone: (505) 503-5987

Fax: (505) 222-9848

FOR THE STATE OF NEW YORK

LETITIA JAMES

ATTORNEY GENERAL OF THE STATE OF
NEW YORK

By: /s/ Tatyana Trakht

TATYANA “TANYA” TRAKHT, pro hac vice
pending

Assistant Attorney General
tanya.trakht@ag.ny.gov

New York State Does Not Use Bar Numbers
PETER POPE

101
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 103 of 107

*

Chief, Investor Protection Bureau
peter.pope@ag.ny.gov

Attorneys for Plaintiff

ATTORNEY GENERAL FOR THE STATE OF
NEW YORK

28 Liberty Street, 21st Floor

New York, New York 10005

Telephone: (212) 416-8457

Fax: (212) 416-8816

FOR THE STATE OF OKLAHOMA
By: /s/ Robert Fagnant

ROBERT FAGNANT, pro hac vice pending
rfagnant@securities.ok.gov
Oklahoma Bar No. 30548

Attomey for Plaintiff

OKLAHOMA DEPARTMENT OF SECURITIES
204 N. Robinson Avenue, Suite 400

Oklahoma City, OK 73102

Telephone: (405) 280-7718

Fax: (405) 280-7742

FOR THE STATE OF SOUTH CAROLINA
By: /s/ Jonathan Williams

JONATHAN WILLIAMS, pro hac vice pending
jwilliams@scag.gov
South Carolina Bar No. 72509

Attorney for Plaintiff

STATE OF SOUTH CAROLINA
OFFICE OF ATTORNEY GENERAL
P.O. Box 11549

Columbia, SC 29211

Telephone: (803) 734-7208

Fax: (803) 734-7208

102
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 104 of 107

By: /s/ Shannon A. Wiley

SHANNON A. WILEY, pro hac vice pending
swiley@sos.sc.gov
South Carolina Bar No. 69806

Attomey for Plaintiff

STATE OF SOUTH CAROLINA

OFFICE OF THE SECRETARY OF STATE
1205 Pendleton Street, Suite 525

Columbia, SC 29201

Telephone: (803) 734-0246

Fax: (803) 734-1661

FOR THE STATE OF SOUTH DAKOTA
By: /s/ Clayton Grueb

CLAYTON GRUEB, pro hac vice pending
South Dakota Bar No. 4642
Clayton.grueb@state.sd.us

Attormey for Plaintiff

South Dakota Department of Labor & Regulation,
Division of Insurance

2330 N. Maple Ave, Suite |

Rapid City, SD 57701

Telephone: (605) 773-3563

Fax: (605) 773-5369

FOR THE STATE OF TENNESSEE
HERBERT H. SLATERY III
Attorney General and Reporter

for the State of Tennessee

By: /s/ James P. Urban

JAMES P. URBAN, pro hac vice pending
Deputy Attorney General

103
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 105 of 107

.

TN B.P.R. No. 033599
james.urban@ag.tn.gov

Office of Tennessee Attorney General
Financial Division

P.O. Box 20207

Nashville, TN 37202-0207
Telephone: (615) 741-3739

Fax: (615) 532-8223

Attorney for Plaintiff
Commissioner of the Tennessee Department of
Commerce and Insurance

FOR THE STATE OF TEXAS
KEN PAXTON
Attorney General of Texas

JEFFREY C. MATEER
First Assistant Attorney General

RYAN L. BANGERT
Deputy First Assistant Attorney General

DARREN L. MCCARTY
Deputy Attorney General for Civil Litigation

JOSHUA R. GODBEY
Division Chief
Financial Litigation and Charitable Trusts Division

By: /s/ Christina Cella

CHRISTINA CELLA
Assistant Attorney General
State Bar No. 24106199
christina.cella@oag.texas.gov
LEA N. BRIGTSEN
Assistant Attorney General
State Bar No. 24054504
lea.brigtsen@oag.texas.gov

104
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 106 of 107

Financial Litigation and Charitable Trusts Division
P.O. Box 12548

Austin, Texas 78711-2548

Telephone: (512) 475-2952

Fax: (512) 477-2348

Attorneys for Plaintiff the State of Texas

FOR THE STATE OF WASHINGTON
By: /s/ Jan S. McDonald

IAN S. MCDONALD, pro hac vice pending
Washington Bar No. 41403
Ian.McDonald@atg.wa.gov

Telephone: (360) 586-3264

Fax: (360) 664-0229

Attorney for Plaintiff

Washington State Department of Financial
Institutions, Securities Division

150 Israel Rd. SW

Tumwater, WA 98501

Telephone: (360) 902-8700

Fax: (360) 902-0524

FOR THE STATE OF WEST VIRGINIA
By: /s/ Michael Nusbaum

MICHAEL NUSBAUM, pro hac vice pending
michael.nusbaum@wvsao.gov
West Virginia Bar No. 12708

Attorney for Plaintiff

STATE OF WEST VIRGINIA

WEST VIRGINIA SECURITIES COMMISSION
1900 Kanawha Boulevard, East

Building 1, Room W-100

Charleston, WV 25305

105
Case 1:20-mc-00163 Document 1-1 Filed 09/30/20 USDC Colorado Page 107 of 107

_

Telephone: (304) 558-2251
Fax: (304) 558-4211

FOR THE STATE OF WISCONSIN
JOSHUA L. KAUL

Attorney General

State of Wisconsin

Wisconsin Department of Justice

By: /s/ Shannon A. Conlin

SHANNON A. CONLIN, pro hac vice pending
Assistant Attorney General

Wisconsin Bar No. 1089101
Conlinsa@doj.state.wi.us

WISCONSIN DEPARTMENT OF JUSTICE
Post Office Box 7857

Madison, WI 53707-7857

Telephone: (608) 266-1677

Fax: (608) 267-2779

Attorney for Plaintiff State of Wisconsin

FOR THE IOWA INSURANCE
COMMISSIONER
DOUGLAS M. OMMEN

By: 4s/Adam J. Kenworthy
ADAM KENWORTHY * pro hac vice pending

lowa Bar No. AT0012137
Enforcement Attorney
adam.kenworthy@iid.iowa.gov

Attorney for Plaintiff

IOWA INSURANCE DIVISION
1963 Bell Ave, Ste 100

Des Moines, [A 50315
Telephone: (515) 654-6562

Fax: (515)-654-6500

106
